--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------





between



BIOANALYTICAL SYSTEMS, INC.



and



NATIONAL CITY BANK OF INDIANA










--------------------------------------------------------------------------------

Dated as of January 4, 2005

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article 1 Definitions 6     Section 1.1 Defined Terms 6     Section 1.2 Rules of
Construction 17     Section 1.3 Accounting Terms 18  Article 2 Credit 18 
   Section 2.1 Line of Credit Commitment 18     Section 2.2 Interest; Unused
Fees and Rate Selection 18        2.2.1 Line of Credit - Interest 18 
      2.2.2 General 18        2.2.3 Unused Fee/Reduction of Line of Credit
Commitment 18        2.2.4 Interest Rate Selection — Eurodollar Rate Option 19 
   Section 2.3 Payments of Principal and Interest 19        2.3.1 Line of Credit
19        2.3.2 Method of Payment 19        2.3.3 Banking Day 20     Section 2.4
Issuance of Letters of Credit 20     Section 2.5 Unconditional Reimbursement
Obligation 21     Section 2.6 Risk of Misuse of Letter of Credit 21     Section
2.7 Prepayment/Exit Fee 22     Section 2.8 Use of Proceeds 22     Section 2.9
Method of Advance 22        2.9.1 Line of Credit 22        2.9.2 General 23 
   Section 2.10 Taxes 23        2.10.1 General 23        2.10.2 Tax Indemnity
23     Section 2.11 Yield Protection 23     Section 2.12 Changes in Capital
Adequacy Regulations 24     Section 2.13 Funding Indemnification 25     Section
2.14 Availability of Types of Advances 25     Section 2.15 Bank Statements;
Survival of Indemnity 25  Article 3 Security and Guaranty 25     Section 3.1
Security 25     Section 3.2 Addition of Guarantors; Addition of Pledged Capital
Stock and other Collateral 26     Section 3.3 Additional Collateral/Setoff 26 
Article 4 Representations and Warranties 27     Section 4.1 Due Organization 27 
   Section 4.2 Due Qualification 27     Section 4.3 Corporate Power 27 
   Section 4.4 Corporate Authority 27     Section 4.5 Financial Statements 27 
   Section 4.6 No Material Adverse Change 27     Section 4.7 Subsidiaries 27 
   Section 4.8 Binding Obligations 27 




--------------------------------------------------------------------------------

   Section 4.9 Marketable Title 28     Section 4.10 Indebtedness 28     Section
4.11 Default 28     Section 4.12 Tax Returns 28     Section 4.13 Litigation 28 
   Section 4.14 ERISA 28     Section 4.15 Full Disclosure 28     Section 4.16
Contracts of Surety 29     Section 4.17 Licenses 29     Section 4.18 Compliance
with Law 29     Section 4.19 Force Majeure 29     Section 4.20 Margin Stock 29 
   Section 4.21 Approvals 29     Section 4.22 Insolvency 30     Section 4.23
Regulation 30     Section 4.24 Environmental Matters 30     Section 4.25
Conditions Precedent 32     Section 4.26 General 32  Article 5 Covenants 32 
   Section 5.1 Negative Covenants 32        5.1.1 Dispose of Collateral 32 
      5.1.2 Further Encumber 32        5.1.3 Conduct of Business; Subsidiaries;
Acquisitions 32        5.1.4 Purchase Stock 32        5.1.5 Sell and Leaseback
33        5.1.6 Borrowings/Subordinated Debt Payments 33        5.1.7
Investments 33        5.1.8 Guarantees 33        5.1.9 Change Name or Place of
Business 33        5.1.10 Special Corporate Transactions 33        5.1.11
Accounting Policies 33        5.1.12 Change of Business 33        5.1.13 Benefit
Plans 33        5.1.14 Adversity 34        5.1.15 Dividends/Distributions 34 
      5.1.16 Restrictive Agreements 34        5.1.17 Transactions with
Shareholders and Affiliates 34     Section 5.2 Affirmative Covenants 34 
      5.2.1 Financial Reporting 34        5.2.2 Good Standing 36        5.2.3
Taxes, Etc. 36        5.2.4 Maintain Properties 36        5.2.5 Insurance 37 
      5.2.6 Books and Records 37        5.2.7 Reports 37 




--------------------------------------------------------------------------------

      5.2.8 Licenses 37        5.2.9 Notice of Material Adverse Change 37 
      5.2.10 Compliance with Law 37        5.2.11 Trade Accounts 38 
      5.2.12 Use of Proceeds 38        5.2.13 Loan Payments 38        5.2.14
Environmental Matters 38        5.2.15 Banking Relationship 38        5.2.16
Subordinated Debt 38     Section 5.3 Financial Covenants 38        5.3.1 Senior
Debt Ratio 38        5.3.2 Fixed Charge Coverage Ratio 39        5.3.3 Tangible
Capital Funds 39  Article 6 Conditions Precedent 39     Section 6.1 Conditions
to Initial Advance 39        6.1.1 Authorization 39        6.1.2 Insurance 39 
      6.1.3 Loan Documents 39        6.1.4 Incumbency 39        6.1.5 Legal
Matters 39        6.1.6 Borrowing Base, Etc 39        6.1.7 Opinions of Counsel
39        6.1.8 Landlord Waivers 40        6.1.9 UCC Searches/Life Insurance
Questionnaire 40        6.1.10 Fees 40        6.1.11 Regulation U 40 
      6.1.12 No Default 40        6.1.13 Consents 40        6.1.14 Additional
Documentation 40     Section 6.2 Conditions to Subsequent Advances 40 
      6.2.1 No Default 40        6.2.2 Representations and Warranties 40 
      6.2.3 Legal Matters 40     Section 6.3 General 40  Article 7 Default 41 
Article 8 Remedy 42     Section 8.1 Acceleration 42     Section 8.2 Deposit to
Secure Reimbursement Obligations 43     Section 8.3 Subrogation 43     Section
8.4 Remedy 43     Section 8.5 Preservation of Rights 43  Article 9 General
Provisions 43     Section 9.1 Benefit of Agreement 43     Section 9.2 Survival
of Representations 44     Section 9.3 Governmental Regulation 44     Section 9.4
Conflict 44 




--------------------------------------------------------------------------------

   Section 9.5 Choice of Law 44     Section 9.6 Headings 44     Section 9.7
Entire Agreement 44     Section 9.8 Expenses 44     Section 9.9 Indemnification
45     Section 9.10 Confidentiality 45     Section 9.11 Giving Notice 45 
   Section 9.12 Counterparts 45     Section 9.13 Incorporation by Reference 45 
   Section 9.14 Time of Essence 46     Section 9.15 No Joint Venture 46 
   Section 9.16 Relationship of Parties; Release of Consequential Damages 46 
   Section 9.17 Severability 46     Section 9.18 Gender 46     Section 9.19
Waiver and Amendment 46     Section 9.20 Bank Not in Control 46     Section 9.21
Waiver Of Jury Trial 47 

Schedule 1 Permitted Encumbrances

Schedule 4.7 Subsidiaries

Schedule 4.10 and 5.1.6 Other Indebtedness

Schedule 4.13 Material Pending or Threatened Litigation

Schedule 5.1.7 Existing Investments


Exhibit A — Credit Note

Exhibit B — General Security Agreement

Exhibit C — Policy Assignment




--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT


         THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 4,
2005, is between BIOANALYTICAL SYSTEMS, INC. and NATIONAL CITY BANK, as
successor to THE PROVIDENT BANK.

WITNESSETH:

        WHEREAS, as of October 29, 2002, the parties hereto entered into a
Credit Agreement, as amended (the “Original Agreement”);

        WHEREAS, the parties hereto desire to completely amend and restate the
Original Agreement;

        NOW THEREFORE, in consideration of the premises, and the mutual premises
herein contained, the parties hereto agree that the Original Agreement be, and
it hereby is, amended and restated as follows:

Article 1    DEFINITIONS

         Section 1.1    Defined Terms.    As used herein:

        “Accounts”, “Chattel Paper”, “Deposit Accounts”, “Documents”,
“Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory” and “Proceeds” shall have the meanings ascribed in the Security
Agreement.

        “Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which
Borrower or any of its Subsidiaries (a) acquires any going business or all or
substantially all of the assets of any firm, corporation or division thereof,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage of voting power) of the
outstanding equity interests of another Person.

        “Advance” means a disbursement of proceeds of the Facilities.

        “Affiliate” means, with respect to any Person, any other Person (a)
directly or indirectly through one or more intermediaries, controlling,
controlled by, or under common control with, such Person, or (b) that directly
or indirectly owns more than Ten Percent (10%) of any class of the voting
securities or capital stock of or equity interests in such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.

        “Agreement” means this Amended and Restated Credit Agreement, as amended
from time to time.




--------------------------------------------------------------------------------

        “Applicable Fee” means the per annum fee payable to Bank, which shall be
determined by reference to the following table:

Applicable Fee
for Non-Use Fees

--------------------------------------------------------------------------------

Applicable Fee for
Standby Letters of Credit

--------------------------------------------------------------------------------

Applicable Fee for
Commercial Letters of
Credit

--------------------------------------------------------------------------------

.25% 1.50% 1.50%


        “Applicable Margin” means the incremental margin to be paid by Borrower
on the Advances hereunder, which margin shall be based on the Senior Debt Ratio
and determined by reference to the following table:

Senior Debt Ratio Applicable Margin
for Prime
Rate Advances Applicable Margin
for Eurodollar
Rate Advances   Equal to or greater               than 2.75 to 1.0   .25%  
3.00%   Less than 2.75 to 1.0 and   equal to or greater   than 2.00 to 1.0  
-0-   2.75%   Less than 2.00 to 1.0   -0-   2.50%

        The Applicable Margin shall initially be determined based on a Senior
Debt Ratio of greater than 2.75 to 1.0. The Applicable Margin shall be adjusted
quarterly (upwards or downwards, as appropriate) based upon the Senior Debt
Ratio determined from the Financial Statements for the immediately preceding
fiscal quarter and upon the closing of any permitted Acquisition. The adjustment
(upwards or downwards, as appropriate), if any, to the Applicable Margin shall
be effective on the fifth (5th) Banking Day after delivery of the Financial
Statements. In the event Bank has not received the required Financial Statements
pursuant to Section 5.2.1 hereof within the time periods provided therein, the
highest Senior Debt Ratio set forth in the foregoing table shall be conclusively
presumed to be correct until the fifth (5th) Banking Day after Bank receives
such Financial Statements, at which time the Applicable Margin shall be adjusted
based upon the Senior Debt Ratio determined from such Financial Statements. In
no event shall the Applicable Margin be adjusted downward if there exists a
Default on the date on which such downward adjustment would otherwise become
effective until such time as the Default has been cured, waived or ceases to
exist. The provisions of this definition are not intended to, and shall not be
construed to, authorize any violation by Borrower of any financial covenant
contained in Article 5 hereof or to constitute a waiver thereof or any
commitment by Bank to waive any violation by Borrower of any financial covenant
contained in Article 5 hereof.

        “Bank” means National City Bank of Indiana, as successor to The
Provident Bank, and its successors and assigns.

        “Banking Day” means a day on which the principal domestic office of Bank
is open for the purpose of conducting substantially all of its business
activities, and, if the applicable day relates to a Eurodollar Rate Advance, a
notice with respect to a Eurodollar Rate Advance, or a day on which dealings in
U.S. dollar deposits are carried on in the London interbank market and banks are
open for business in London.




--------------------------------------------------------------------------------

        “Borrower” means Bioanalytical Systems, Inc., an Indiana corporation.

        “Borrowing Base” means, on any date of determination, an amount equal to
(a) Eighty Percent (80%) of Borrower’s Eligible Accounts, plus (b) the lesser of
(i) Fifty Percent (50%) of Borrower’s raw materials and finished goods Eligible
Inventory or (ii) Forty Percent (40%) of Borrower’s Eligible Accounts, plus (c)
the sum of (i) Nine Hundred Thousand Dollars ($900,000), minus (ii) the sum of
(A) Twenty-Five Thousand Dollars ($25,000), multiplied by (B) as of any relevant
date, the number of full calendar months that have elapsed after the month of
December 2004. (For example, in June, 2005, the amount added as part of the
Borrowing Base under clause (c) above will be Nine Hundred Thousand Dollars
($900,000) minus One Hundred Twenty-Five Thousand Dollars ($125,000) (five times
Twenty-Five Thousand Dollars ($25,000)), or a total of Seven Hundred
Seventy-Five Thousand Dollars ($775,000)).

        “Capitalized Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a balance sheet of Borrower prepared in accordance
with GAAP.

        “Capitalized Lease” means any lease of property which would be
capitalized on a financial statement of a Person prepared in accordance with
GAAP.

        “Capitalized Lease Obligations” means the amount of the obligations of a
Person under Capitalized Leases which are shown as liabilities on a balance
sheet of such Person prepared in accordance with GAAP.

        “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

        “CERCLIS” means the Comprehensive Environmental Response Compensation
Liability Information System List under CERCLA.

        “Change” shall have the meaning ascribed thereto in Section 2.12 hereof.

        “Change in Control” means (a) the acquisition by any Person or two or
more Persons acting in concert (other than (i) current shareholders of Borrower
as of the date of this Agreement and their respective legal heirs and any trusts
created for the benefit of such Persons or (ii) any employee or director benefit
plan or stock plan of Borrower or any trustee or fiduciary with respect to any
such plan when acting in that capacity or any trust related to any such plan),
of beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of twenty percent
(20%) or more of the outstanding shares of voting stock of Borrower; or (b) the
occurrence during any period of twelve (12) consecutive months, commencing
before or after the date of this Agreement, pursuant to which individuals who on
the first day of such period were directors of Borrower (together with any
replacement or additional directors who were nominated or elected by Borrower’s
nominating committee or by a majority of directors then in office) cease to
constitute a majority of the Board of Directors of Borrower.




--------------------------------------------------------------------------------

        “Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

        “Compliance Certificate” means a Compliance Certificate, in the form
prescribed by Bank, duly executed by the chief executive or chief financial
officer of Borrower.

        “Credit Note” means the Replacement Promissory Note, in substantially
the form of Exhibit A hereto, duly executed by Borrower to Bank to evidence
Advances under the Line of Credit, including any amendment, modification,
renewal, extension or replacement thereof.

        “Current Assets” means all assets of a Person which would, in accordance
with GAAP, be classified as current assets of an entity conducting a business
the same as or similar to that of such Person.

        “Current Liabilities” means all liabilities of a Person which would, in
accordance with GAAP, be classified as current liabilities of an entity
conducting a business the same as or similar to that of such Person, including,
without limitation, all lease rental payments and all fixed prepayments of and
sinking fund payments with respect to any Indebtedness required to be made
within one (1) year from the date of determination.

        “Default” means any of the events specified in Article 7 hereof.

        “EBITDA” means, as of any date of determination, with respect to
Borrower, the sum of (a) net income, plus (b) to the extent deducted in
determining net income, income taxes paid or accrued, plus (c) depreciation,
amortization and other non-cash charges shown as a charge against earnings for
such period, minus (plus) (d) to the extent included (deducted) in determining
net income, any gain (loss) which may be treated as an extraordinary item under
GAAP or realized upon the sale or other disposition of any Property that is not
sold in the ordinary course of business, plus (e) interest expense, minus (f)
interest income; in each instance determined for the trailing four (4) quarter
period ending on the date of determination. EBITDA shall be calculated in
accordance with GAAP and determined from the Financial Statements.

        “Eligible Accounts” means, on any date of determination, all Accounts
then owned by Borrower, which conforms with the representations and warranties
set forth in Borrower’s Security Agreement and which is not subject to any prior
Lien, except (a) Accounts outstanding more than ninety (90) days from the date
of invoice; (b) all Accounts of any account debtor if Twenty Percent (20%) or
more of the amount owing by such account debtor is more than ninety (90) days
past due from the date of invoice; (c) all Accounts of the account debtor which
Bank reasonably deems unacceptable because of the credit-worthiness of the
account debtor; (d) Accounts of account debtors who are also creditors of
Borrower to the extent of the amount owed to such account debtors; (e) Accounts
owned by account debtors who are Affiliates of Borrower; (f) Accounts for
uncompleted sales, including pre-billings, consignment sales, and guaranteed
sales; (g) progress billings other than a portion of a sale pursuant to a
purchase order which has been shipped and has been recorded as an Account; (h)
Accounts of account debtors who are Governmental Authorities, unless proper
assignments to Bank have been completed; (i) Accounts not denominated in U.S.
Dollars; (j) Accounts of account debtors who are non-residents of the United
States, unless collateralized by an acceptable letter of credit or guaranty, and
other than large foreign pharmaceutical companies having a rating of “A-or
better” by S & P or “A-3 or better” by Moody’s; (k) Accounts with respect to
which the account debtor is located in Minnesota (or any other jurisdiction
which adopts a statute or other requirement with respect to which any Person
that obtains business from within such jurisdiction or is otherwise subject to
such jurisdiction’s tax law requiring such Person to file a Business Activity
Report or make any other required filings in a timely manner in order to enforce
its claims in such jurisdiction’s courts or arising under such jurisdiction’s
laws); provided, however, such receivables shall nonetheless be eligible if
Borrower has filed a Business Activity Report (or other applicable report or
filing) with the applicable state office by the time required or is qualified to
do business in such jurisdiction and, at the time the receivable was created,
was qualified to do business in such jurisdiction or had on file with the
applicable state office a current Business Activity Report (or other applicable
report or filing); (l) Accounts to such extent such Accounts are subject to
known payments, adjustments or credits; and (m) Accounts, or any portion
thereof, which are considered uncollectible for any reason, including, without
limitation, Inventory returned, rejected, repossessed, lost or damaged.




--------------------------------------------------------------------------------

        “Eligible Inventory” means, on any date of determination, that portion
of Inventory owned by Borrower consisting of raw materials and finished goods
(i) on which Bank has a first (1st) and prior lien, (ii) which conforms with the
representations and warranties set forth in Borrower’s Security Agreement, (iii)
which is not obsolete or slow moving, (iv) which is not in transit, (v) which is
not placed on consignment, (vi) which is not stored with any bailee,
warehouseman or other party, (vii) which is not work-in-process, (viii) which is
not supply Inventory or live Inventory, and (ix) which Bank has not otherwise
reasonably determined unacceptable.

        “Environmental Laws” means all provisions of laws, statutes, ordinances,
rules, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by any Governmental Authority
concerning the protection of, or regulation of the discharge of substances into,
the environment or concerning the health or safety of persons with respect to
environmental hazards, and includes, without limitation, the Hazardous Materials
Transportation Act, 42 U.S.C. §1801 et seq., the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976 and the Solid and Hazardous Waste Amendments of 1984, 42 U.S.C. §§6901 et
seq., the Federal Water Pollution Control Act, as amended by the Clean Water Act
of 1977, 33 U.S.C. §§1251 et seq., the Clean Air Act of 1966, as amended, 42
U.S.C. §§7401 et seq., the Toxic Substances Control Act of 1976, 15 U.S.C.
§§2601 et seq., the Federal Insecticide, Fungicide, and Rodenticide Act, 7
U.S.C. §7401 et seq., the Occupational Safety and Health Act of 1970, as
amended, 29 U.S.C. §§651 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§11001 et seq., the National Environmental
Policy Act of 1975, 42 U.S.C. §§4321 et seq., the Safe Drinking Water Act of
1974, as amended, 42 U.S.C. §§300(f) et seq., and any similar or implementing
state law, and all amendments, rules, and regulations promulgated thereunder.




--------------------------------------------------------------------------------

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time-to-time.

        “ERISA Affiliate” means any trade or business, whether or not
incorporated, which together with the subject Person would be treated as a
single employer under ERISA.

        “Eurodollar Base Rate” means, with respect to a Eurodollar Rate Advance
for any specified Interest Period, the applicable British Bankers’ Association
Interest Settlement Rate for deposits in U.S. dollars appearing on Reuters
Screen FRBD as of 11:00 a.m. (London time) two (2) Banking Days prior to the
first day of such Interest Period, and having a maturity equal to such Interest
Period, provided that, (a) if Reuters Screen FRBD is not available to Bank for
any reason, the applicable Eurodollar Base Rate for the relevant Interest Period
shall instead be the applicable British Bankers’ Association Interest Settlement
Rate for deposits in U.S. dollars as reported by any other generally recognized
financial information service as of 11:00 a.m. (London time) two (2) Banking
Days prior to the first day of such Interest Period, and (b) if no such British
Bankers’ Association Interest Settlement Rate is available to Bank, the
applicable Eurodollar Base Rate for the relevant Interest Period shall instead
be the rate determined by Bank, in its sole discretion, to be the rate at which
deposits in U.S. Dollars are offered to first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) for the relevant
Interest Period two Banking Days prior to the first day of such Interest Period.
Such determination by Bank shall be presumed correct absent manifest error.

        “Eurodollar Rate” means, with respect to a Eurodollar Rate Advance for
the relevant Interest Period, the Eurodollar Base Rate applicable to such
Interest Period plus the then Applicable Margin. The Eurodollar Rate shall be
rounded to the next higher multiple of 1/100 of 1% if the rate is not such a
multiple.

        “Eurodollar Rate Advance” means an Advance which bears interest at the
Eurodollar Rate.

        “Facilities” means the Line of Credit, and any other credit facility
provided by Bank from time to time pursuant to this Agreement.

        “Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, (b) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to, interest rate
exchange agreements, forward currency exchange agreements, interest rate cap or
collar protection agreements, forward rate currency or interest rate options, or
(c) to the extent not otherwise included in the foregoing, any Rate Hedging
Agreement.

        “Financial Statements” means, as the context may require, (a) the
financial statements of Borrower as of June 30, 2004, and/or (b) the similar
financial statements of Borrower furnished from time to time pursuant to Section
5.2.1 hereof; in all cases together with any accompanying notes or other
disclosures to such financial statements, and any other documents or data
furnished to Bank in connection therewith.




--------------------------------------------------------------------------------

        “Fixed Charge Coverage Ratio” means, with respect to Borrower, (a) the
sum of (i) EBITDA, minus (ii) Unfunded Capital Expenditures, minus (iii) taxes
paid, divided by (b) the sum of (i) interest expense, plus (ii) mandatory
payments of all long term Indebtedness, in each instance determined for the
trailing four (4) quarter period ending on the date of determination, except
that for the four (4) quarter period ending December 31, 2004, Unfunded Capital
Expenditures shall be reduced by Five Hundred Thousand Dollars ($500,000). The
Fixed Charge Coverage Ratio shall be determined from the Financial Statements.

        “GAAP” means generally accepted accounting principles in the United
States of America in effect from time to time as promulgated by the Financial
Accounting Standards Board and recognized and interpreted by the American
Institute of Certified Public Accountants.

        “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government, including, without limiting the generality of the foregoing,
any agency, body, commission, court or department thereof whether federal,
state, local or foreign.

        “Guarantors” means any U.S. Subsidiaries of Borrower.

        “Guaranty” means any Guaranty duly executed by a U.S. Subsidiary of
Borrower, in the form prescribed by Bank, including any amendment or
modification thereof.

        “Hazardous Materials” mean (a) any “hazardous substance,” as defined by
CERCLA, (b) any “hazardous waste,” as defined by the Resource Conservation and
Recovery Act, as amended, (c) any petroleum product, or (d) any pollutant or
contaminant or hazardous, dangerous or toxic chemical, material or substance
within the meaning of any other federal, state or local law, regulation,
ordinance or requirement (including consent decrees and administrative orders)
relating to, or imposing liability or standards of conduct concerning, any
hazardous, toxic or dangerous waste, substance or material, all as amended or
hereafter amended.

        “Indebtedness” of a Person means such Person’s (a) obligations for
borrowed money, (b) obligations representing the deferred purchase price of
Property or services (other than trade payables arising in the ordinary course
of such Person’s business payable on terms customary in the trade), (c)
obligations, whether or not assumed, secured by any Lien upon or in Property
owned by the subject Person or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person, (d) obligations
which are evidenced by notes, acceptances, or other instruments, (e) Capitalized
Lease Obligations, (f) indebtedness or other obligations of any other Person for
borrowed money or for the deferred purchase price of property or services, the
payment or collection of which the subject Person has guaranteed (except by
reason of endorsement for collection in the ordinary course of business) or in
respect of which the subject Person is liable, contingently or otherwise,
including, without limitation, liability by way of agreement to purchase, to
provide funds for payment, to supply funds to or otherwise to invest in such
other Person, or otherwise to assure a creditor against loss, (g) reimbursement
or other obligations in connection with letters of credit, (h) obligations in
connection with Sale and Leaseback Transactions, (i) any Net Mark-To-Market
Exposure of Rate Hedging Agreements or other Financial Contracts, and (j) any
other transaction which is the functional equivalent of, or takes the place of
borrowing, but which would not constitute a liability on a balance sheet of such
Person prepared in accordance with GAAP.




--------------------------------------------------------------------------------

        “Intercreditor Agreement” means the Intercreditor Agreement dated
October 29, 2002 between Union Planters Bank, National Association and Bank, as
amended from time to time.

        “Interest Period” means, with respect to a Eurodollar Rate Advance, a
period of one (1), two (2) or three (3) months commencing on a Banking Day
selected by Borrower pursuant to this Agreement. Such Interest Period shall end
on (but exclude) the day which corresponds numerically to such date one, two or
three months thereafter; provided, however, that if there is no such numerically
corresponding day in such next, second or third succeeding month, such Interest
Period shall end on the last Banking Day of such next, second or third
succeeding month, as the case may be. If an Interest Period would otherwise end
on a day which is not a Banking Day, such Interest Period shall end on the next
succeeding Banking Day; provided, however, that if said next succeeding Banking
Day falls in a new calendar month, such Interest Period shall end on the
immediately preceding Banking Day.

        “Investments” of a Person means any loan, advance (other than
commission, travel and similar advances to officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) or contribution of capital by such Person; stocks, bonds, mutual funds,
partnership interests, notes, debentures or other securities owned by such
Person; any deposit accounts and certificates of deposit owned by such Person;
and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person.

        “Letters of Credit” means all standby and commercial Letters of Credit
now and hereafter issued by Bank from time to time at the request of and for the
account of Borrower, including any renewal, replacement, substitution, extension
or modification thereof.

        “Lien” means any lien (statutory or other), security interest, mortgage,
pledge, hypothecation, assignment for the purpose of security, deposit
arrangement for the purpose of security, encumbrance or preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

        “Line of Credit” means the secured revolving line of credit to Borrower
in the maximum principal amount of Six Million Dollars ($6,000,000), governed by
this Agreement, including any renewal or extension thereof.

        “Line of Credit Maturity Date” means December 31, 2007.




--------------------------------------------------------------------------------

        “Loan Documents” means this Agreement, the Credit Note, the Security
Agreement, the Policy Assignment, any Guaranty, any UCC Financing Statements and
all other documents executed and delivered by Borrower or the Subsidiaries to
govern, evidence or secure the Facilities.

        “Loss” shall have the meaning ascribed in Section 9.9 hereof.

        “Material Adverse Effect” means any event, circumstance or condition
that could reasonably be expected to have a material adverse effect on (a) the
business, operations, financial condition, Properties or prospects of Borrower
and its Subsidiaries, taken as a whole, (b) the ability of Borrower to perform
the Obligations, (c) the validity or enforceability of any of the Loan
Documents, or any material provision thereof or any material transaction
contemplated thereby, or (d) the rights and remedies of Bank under any of the
Loan Documents.

       “Moody’s” means Moody’s Investors Service, Inc.

        “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Hedging Agreements, where “unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Hedging Agreement as of the date of determination (assuming the Rate
Hedging Agreement were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Hedging Agreement as of the date of determination (assuming such Rate
Hedging Agreement were to be terminated as of that date).

        “Net Worth” means the excess of a Person’s total assets over such
Person’s total liabilities, as shown on the balance sheets furnished to Bank
from time to time pursuant to Section 5.2.1 hereof.

        “New Subsidiary” has the meaning ascribed thereto in Section 5.1.3
hereof.

        “Obligations” means all unpaid principal and accrued and unpaid interest
on the Credit Note, actual and contingent reimbursement obligations under the
Letters of Credit, all accrued and unpaid fees hereunder, obligations of
Borrower to Bank or an affiliate of Bank in respect of any Rate Hedging
Obligations, and all other obligations, indemnities and liabilities of Borrower
to Bank of every type and description, direct or indirect, joint, several or
joint and several, absolute or contingent, arising in connection with the
Facilities, due or to become due, now existing or hereafter arising and whether
or not contemplated by Borrower or Bank as of the date hereof, including,
without limitation, any Advances pursuant to any amendment of this Agreement,
all reasonable costs of collection and enforcement of any and all thereof,
including reasonable attorney fees.

        “Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee.

        “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to ERISA, or any successor entity.




--------------------------------------------------------------------------------

        “Permissible Increment” means a minimum principal amount of One Million
Dollars ($1,000,000) and minimum increments of Five Hundred Thousand Dollars
($500,000) above One Million Dollars ($1,000,000).

        “Permitted Encumbrances” means (a) Liens for taxes or assessments which
are not yet due, Liens for taxes or assessments or Liens of judgments which are
being contested, appealed or reviewed in good faith by appropriate proceedings
which prevent foreclosure of any such Lien or levy of execution thereunder and
against which Liens, if any, adequate insurance or reserves have been provided;
(b) pledges or deposits to secure payment of workers’ compensation obligations
and deposits or indemnities to secure public or statutory obligations or for
similar purposes; (c) those minor defects which in the opinion of Bank’s counsel
do not materially affect title to the collateral for the Obligations; (d) Liens
in favor of Bank; (e) Liens imposed by law, such as carrier’s, warehousemen’s
and mechanic’s liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than sixty (60) days past
due; (f) utility easements, building restrictions, zoning ordinances and such
other encumbrances or charges against real Property as are of a nature generally
existing with respect to real Properties of a similar character and which do not
in any material way affect the marketability of the same or interfere with the
use thereof in the business of Borrower; (g) lessors’ interests under
Capitalized Leases now existing; (h) subject to the Intercreditor Agreement, the
mortgage liens and assignment of rents in favor of Union Planters Bank, National
Association encumbering the UPB Priority Collateral, as defined in the
Intercreditor Agreement; and (i) those further encumbrances (if any) shown on
Schedule 1 attached hereto.

        “Person” means and includes an individual, a partnership, a joint
venture, a corporation, a limited liability company, a trust, an unincorporated
association and a Governmental Authority.

        “Plan” means an employee pension benefit plan which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which a Borrower may have any liability.

        “Policy Assignment” means the Assignment of Life Insurance Policy as
Collateral, in substantially the form of Exhibit C hereto, duly executed by
Borrower to Bank to secure the Obligations, including any amendment or
modification thereof.

        “Prime Rate” means the rate of interest quoted and announced as its
prime rate by Bank, through its usual and customary procedures as established
from time to time by Bank in its sole discretion with no responsibility to
consult with or notify Borrower in connection with any changes in such
procedures or rate, and for any specific time shall mean the prime rate then
most recently announced as the prime rate of Bank, changing when and as such
prime rate changes.

        “Prime Rate Advance” means any Advance when and to the extent that the
interest rate thereof is determined by reference to the Prime Rate.

        “Property” of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.




--------------------------------------------------------------------------------

        “Qualified Investments” means (a) short term obligations of, or fully
guaranteed by, the United States of America, (b) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (c) demand deposit accounts
maintained in the ordinary course of business, and (d) certificates of deposit
issued by commercial banks having capital and surplus in excess of One Hundred
Million Dollars ($100,000,000).

        “Rate Hedging Agreement” means an agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates or forward rates, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants.

        “Rate Hedging Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Hedging Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement.

        “Rentals” means, as of the last day of any fiscal quarter of Borrower,
the aggregate amount of rental expense (as determined in accordance with GAAP)
under any Operating Lease for the four (4) consecutive fiscal quarters ending on
the date of determination.

        “Reserves” means the maximum reserve requirement, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) with respect
to “Eurocurrency liabilities” or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined or category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents.

        “S & P” means Standard and Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.

        “Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.

        “Security Agreement” means the Amended and Restated General Security
Agreement, in substantially the form of Exhibit B hereto, duly executed by
Borrower in favor of Bank to secure the Obligations, including any amendment or
modification thereof.

        “Senior Debt Ratio” means, with respect to Borrower, as of the last day
of any fiscal quarter and as of the closing of any permitted Acquisition, the
ratio of (a) Indebtedness minus Subordinated Debt, to (b) EBITDA. The Senior
Debt Ratio shall be determined from the Financial Statements.

        “Subordinated Debt” means Indebtedness of Borrower that is subordinated
in writing to the full, final and irrevocable payment of the Obligations, in
form and substance acceptable to Bank pursuant to either a Subordination
Agreement or the documents evidencing such Indebtedness, provided Bank has
specifically agreed in writing that such Indebtedness constitutes Subordinated
Debt (which agreement Bank will not unreasonably refuse to make, delay making,
or make conditional upon other terms).




--------------------------------------------------------------------------------

        “Subordination Agreement” means each Subordination Agreement executed by
a holder of Subordinated Debt, in the form prescribed by Bank, including any
amendment or modification thereof.

        “Subsidiaries” means, as to any Person, (a) a corporation of which
shares of stock having ordinary voting power (other than stock having such power
only by reason of the happening of a contingency) to elect a majority of the
Board of Directors or other managers of such corporation are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person, and (b) any
partnership, association, joint venture or other entity in which such Person
and/or one or more Subsidiaries of such Person has more than a Fifty Percent
(50%) equity interest.

        “Tangible Net Worth” means on any date of determination, the amount by
which (a) Net Worth, exceeds (b) the sum of (i) all assets which would be
classified as intangible assets under GAAP, including, without limitation,
goodwill (whether representing the excess of cost over book value of assets
acquired or otherwise), patents, tradenames, copyrights, franchises, operating
permits, unamortized debt discount and expense, organization costs, and research
and development costs, (ii) treasury stock and minority interests in
subsidiaries or other entities, (iii) cash set apart and held in a sinking or
other similar fund established for the purpose of redemption or other retirement
of capital stock, and (iv) to the extent not otherwise deducted, reserves for
depreciation, depletion, obsolescence and/or amortization of properties and all
other reserves or appropriations of retained earnings which, in accordance with
GAAP, should be established in connection with the business conducted by the
subject Person, and (v) any revaluation or other write-up in book value of
assets.

        “Taxes” shall have the meaning ascribed in Section 2.10 hereof.

        “Type” means, with respect to any Advance, its nature as a Prime Rate
Advance or a Eurodollar Rate Advance.

        “Unfunded Capital Expenditures” means capital expenditures not funded by
long term Indebtedness, as shown on the balance sheet furnished to Bank from
time to time pursuant to Section 5.2.1 hereof.

        “Unmatured Default” means any event which with notice, or lapse of time,
or both, would constitute a Default.

        “U.S. Subsidiary” means a Subsidiary organized or incorporated within
the United States of America or within any United States territories or
possessions.

        Section 1.2    Rules of Construction.    The foregoing definitions shall
be equally applicable to both the singular and plural forms of the defined
terms. Use of the terms “herein” “hereof”, and “hereunder” shall be deemed
references to this Agreement in its entirety and not to the Section clause in
which such term appears.




--------------------------------------------------------------------------------

        Section 1.3    Accounting Terms.    All accounting terms not
specifically defined herein shall be construed in accordance with GAAP
consistent with those applied in the preparation of the Financial Statements.

Article 2    CREDIT

        Section 2.1    Line of Credit Commitment.    Subject to the terms and
conditions of this Agreement, Bank shall make Advances under the Line of Credit
available to Borrower in a maximum principal amount equal to the lesser of: (a)
Six Million Dollars ($6,000,000), or (b) the Borrowing Base. Advances under the
Line of Credit shall be evidenced by the Credit Note.

        Section 2.2    Interest; Unused Fees and Rate Selection.

 
        2.2.1.         Line of Credit — Interest.    Prior to maturity or
Default, the outstanding principal balance of Advances under the Line of Credit
shall bear interest at a per annum rate equal to the Prime Rate plus the
Applicable Margin, except that, at the option of Borrower as exercised as
provided in Section 2.2.4 hereof, the outstanding principal balance of Advances
under the Line of Credit in Permissible Increments may accrue interest at the
Eurodollar Rate. At the expiration of each Interest Period, unless Borrower
selects the Eurodollar Rate option as provided in Section 2.2.4 hereof, interest
shall again accrue at a per annum rate equal to the Prime Rate plus the
Applicable Margin.


 
        2.2.2.         General.    Interest shall be due and payable for the
exact number of days principal is outstanding and shall be calculated on the
basis of a three hundred sixty (360) day year. Any change in the interest rates
occasioned by a change in the Prime Rate shall be effective on the same day as
the change in the Prime Rate. After the maturity of any Facility, whether by
acceleration or otherwise, and while and so long as there shall exist any
uncured Default, the Facilities shall bear interest at a per annum rate equal to
Four Percent (4%) above the otherwise applicable rates.


 
        2.2.3.         Unused Fee/Reduction of Line of Credit
Commitment.    Borrower shall pay to Bank from and after the date hereof until
the date on which Bank’s commitment under the Line of Credit is terminated in
whole, an unused fee accruing at the rate of the Applicable Fee per annum on the
average daily unborrowed portion of the Line of Credit minus outstanding Letters
of Credit. All such unused fees payable under this clause shall be payable
quarterly in arrears on the last day of each fiscal quarter of Borrower
occurring after the date hereof (with the first such payment being calculated
for the period from the date hereof and ending on March 31, 2005), and, in
addition, on the date on which the Bank’s commitment under the Line of Credit is
terminated in whole. Such unused fee shall be calculated on the basis of the
actual number of days elapsed and a three hundred sixty (360) day year. Borrower
may permanently reduce the Bank’s commitment under the Line of Credit, in whole
or in part, in integral multiples of One Million Dollars ($1,000,000), upon at
least three (3) Banking Days’ written notice to Bank, which notice shall specify
the amount of any such reduction; provided, however, that the amount of Bank’s
commitment under the Line of Credit may not be reduced below the aggregate
principal amount outstanding thereunder.





--------------------------------------------------------------------------------

 
        2.2.4.         Interest Rate Selection – Eurodollar Rate Option.    A
Eurodollar Rate may be elected only in accordance with the following procedures
and subject to other conditions contained in this Agreement:


 
        (a)         No Eurodollar Rate may be elected at any time a Default or
an Unmatured Default exists.


 
        (b)         Borrower shall notify Bank of its election or renewal of a
Eurodollar Rate prior to 11:00 a.m. (Indianapolis time) not less than three (3)
Banking Days prior to the commencement of the applicable Interest Period
therefor specifying (i) the election or renewal date, (ii) the amount of the
Advance (or Advances taken together) elected or renewed which amount shall be in
a Permissible Increment, and (iii) the duration of the Interest Period selected
to apply thereto.


 
        (c)         An election of a Eurodollar Rate may be communicated by
telephone or by telex, facsimile machine or other form of written electronic
communication, or by a writing delivered to Bank. Borrower shall confirm in
writing any election communicated by telephone. Bank shall be entitled to rely
on any verbal communication of the election of a Eurodollar Rate which is
received by a designated employee of Bank from anyone reasonably believed in
good faith by such employee to be authorized.


 
        (d)         Not more than three (3) Eurodollar Rate Advances may be
selected at any one time to apply thereto.


        Section 2.3    Payments of Principal and Interest.

 
        2.3.1.         Line of Credit.    Interest only on the outstanding
balance of Advances under the Line of Credit from time to time throughout the
term of the Line of Credit shall be due and payable (a) on the last day of each
calendar month with respect to each Prime Rate Advance, and (b) on the last day
of an applicable Interest Period with respect to a Eurodollar Rate Advance. From
time to time during the term of the Line of Credit, Borrower shall make
principal payments in an amount sufficient that the outstanding principal
balance of Advances under the Line of Credit shall not exceed the Borrowing
Base. The entire principal balance of Advances under the Line of Credit,
together with all accrued and unpaid interest thereon, and all fees and charges
payable in connection therewith, shall be due and payable on the Line of Credit
Maturity Date.


 
        2.3.2.         Method of Payment.    All payments of principal and
interest hereunder shall be made in immediately available funds to Bank at
Bank’s address set forth on the signature page hereof or at any other place
specified in writing by Bank to Borrower, by Noon (Indianapolis time) on the
date when due. Borrower authorizes Bank to charge the account of Borrower
maintained with Bank for each payment of principal, interest and fees as it
becomes due hereunder.





--------------------------------------------------------------------------------

 
        2.3.3.         Banking Day.    If any installment of principal or
interest provided herein becomes due and payable on a date other than a Banking
Day, the maturity of the installment of principal or interest shall be extended
to the next succeeding Banking Day, and interest shall be payable during such
extension of maturity.


        Section 2.4    Issuance of Letters of Credit.    Subject to the terms
and conditions hereof, the Line of Credit, at the option of Borrower upon
delivery of a proper Letter of Credit Application, in the form prescribed by
Bank, may also be utilized in the form of Letters of Credit issued by Bank for
the account of Borrower. Each Letter of Credit shall have an expiration date not
later than twelve (12) months from the date of issuance. The aggregate of the
Letters of Credit outstanding at any time plus the aggregate amount of
unreimbursed drawings under the Letters of Credit shall not exceed the lesser of
the unborrowed available portion of the Line of Credit or Three Million Eight
Hundred Thousand Dollars ($3,800,000). The amount of any Letter of Credit
outstanding at any time for all purposes hereof shall be the maximum amount
which could be drawn thereunder under any circumstances from and after the date
of determination. The Letters of Credit and each unreimbursed drawing thereunder
shall count against and reduce the available amount under the Line of Credit by
the amount of any Letter of Credit outstanding unless and until such Letter of
Credit expires by its terms or otherwise terminates or the amount of a drawing
thereunder is reimbursed, in which event the Line of Credit shall be reinstated
by the amount of such Letter of Credit or the amount of such reimbursement, as
the case may be. Each such Letter of Credit shall conform to the general
requirements of Bank for the issuance of such credits, as to form and substance,
shall be subject to the Uniform Customs and Practices for Documentary Credits
(1993 Revision) International Chamber of Commerce Publication No. 500 or
International Standby Practices Publication 590 of the International Chamber of
Commerce and shall be a letter of credit which Bank may lawfully issue. If and
to the extent a drawing is at any time made under any Letter of Credit, Borrower
agrees to pay to Bank immediately and unconditionally upon demand for
reimbursement, in lawful money of the United States, an amount equal to each
amount which shall be so drawn, together with interest from the date of such
drawing to and including the date such payment is reimbursed to Bank or
converted to an Advance under the Line of Credit as provided herein. Until
demand for reimbursement, such interest shall be calculated at a variable per
annum rate equal to the Prime Rate plus the Applicable Margin, and interest
shall be calculated after such demand at a variable per annum rate equal to the
Prime Rate plus the Applicable Margin plus Four Percent (4%). All such interest
shall be calculated on the basis that an entire year’s interest is earned in
three hundred sixty (360) days. Bank shall convert automatically the
reimbursement obligations of Borrower arising out of any such drawing into
Advances under the Line of Credit so long as the Line of Credit has not expired,
and Borrower hereby irrevocably authorizes Bank to refinance, without notice to
Borrower, the reimbursement obligation of Borrower arising out of any such
drawing into Advances under the Line of Credit, evidenced by the Credit Note and
for all purposes under, on and subject to the terms and conditions of this
Agreement, without regard to the conditions precedent to making an Advance under
the Line of Credit or to any requirement of this Agreement that each Advance be
a minimal amount or multiple. This Agreement and the other Loan Documents shall
supersede any terms of any letter of credit applications or other documents
which are irreconcilably inconsistent with the terms hereof or thereof. Borrower
agrees to pay to Bank, at the time of issuance, Letter of Credit fees equal to
the Applicable Fee of the face amount of each commercial Letter of Credit and
the Applicable Fee per annum of each standby Letter of Credit. Such Letter of
Credit fees shall be due and payable upon issuance and thereafter quarterly in
advance on the first day of each calendar quarter and shall be calculated on the
basis that an entire year consists of three hundred sixty (360) days. Such fees
shall not be reduced or refundable for any reason. Borrower shall also pay
Bank’s reasonable and customary costs of issuing, servicing, and negotiating
draws under the Letters of Credit. Borrower hereby authorizes Bank to collect
such fees by deducting the amount thereof from any account of Borrower at Bank.




--------------------------------------------------------------------------------

        Section 2.5    Unconditional Reimbursement Obligation.    The
obligations of Borrower to reimburse any drawing under the Letters of Credit
shall be absolute, unconditional and irrevocable and shall be paid and performed
strictly in accordance with the terms of this Agreement, as applicable, under
all circumstances, whatsoever, including, without limitation, the following:

 
        (a)        any lack of validity or enforceability of any Letter of
Credit or any Loan Document;


 
        (b)        any amendment or waiver of or consent to departure from the
terms of any Loan Document;


 
        (c)        the existence of any claim, setoff, defense or other right
which Borrower may have at any time against the beneficiary of a Letter of
Credit, any transferee thereof, Bank or any other Person, whether in connection
with the Loan Documents, any Letter of Credit or any unrelated transaction;


 
        (d)        any statement, draft or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever;


 
        (e)        the surrender or impairment of any security for the
performance or observance of the terms of the Loan Documents or any Letter of
Credit; or


 
        (f)        any circumstance, happening or omission whatsoever, whether
or not similar to any of the foregoing, including, without limitation, those
matters described in Section 2.6 hereof.


        Section 2.6    Risk of Misuse of Letter of Credit.    Except as
expressly set forth herein, Borrower assumes all risk for the acts, omissions
and/or misrepresentations of the parties benefited by a Letter of Credit.
Neither Bank nor any of its affiliates or correspondents shall be responsible
for the validity, sufficiency, truthfulness or genuineness of any document
required to draw under a Letter of Credit even if such document should in fact
prove to be in any or all respects invalid, insufficient, fraudulent or forged,
provided only that the document appears on its face to be in accordance with the
terms of such Letter of Credit and provided Bank is not grossly negligent or
engaging in willful misconduct, or for failure of any draft to bear reference or
adequate reference to a Letter of Credit or failure of any Person to note the
amount of any draft on a Letter of Credit or to surrender or take up a Letter of
Credit, each of which provisions may be waived by Bank, or for errors,
omissions, interruptions, or delays in transmission or delivery of any messages
or documents. Without limiting the generality of the foregoing, Borrower agrees
that any action taken by Bank or any of its correspondents under or in
connection with any Letter of Credit, if taken in good faith and without gross
negligence, shall be binding upon Borrower and shall not put Bank or any such
correspondent under any resulting liability to Borrower, and Borrower likewise
agrees as to any omission unless in breach of good faith or grossly negligent.
Bank is expressly authorized to honor any request for payment which is made
under and in compliance with the terms of a Letter of Credit without regard to
and without any duty on its part to inquire into the existence of any disputes
or controversies between Borrower and the beneficiary of a Letter of Credit or
any other Person or into the respective rights, duties or liabilities of any of
them or whether any facts or occurrences represented in any of the documents
presented under a Letter of Credit are true and correct. No Person, other than
the parties hereto, shall have any rights of any nature under this Agreement or
by reason hereof. In no event shall Bank’s reliance and payment against
documents presented under any Letter of Credit appearing on its face to
substantially comply with the terms thereof be deemed to constitute gross
negligence or willful misconduct.




--------------------------------------------------------------------------------

        Section 2.7    Prepayment/Exit Fee.    Subject to the provisions of this
Agreement, Borrower may borrow, pay, reborrow and repay the available principal
amount of the Line of Credit at any time, and from time to time, in any
multiple, without premium or penalty, except that Eurodollar Rate Advances may
only be prepaid on the last day of the applicable Interest Period therefor. In
the event the Line of Credit or this Agreement is terminated prior to September
30, 2006 as a result of the Line of Credit being refinanced with funds provided
by a financial institution other than Bank, Borrower shall pay Bank an exit fee
in the amount of One Hundred Fifty Thousand Dollars ($150,000).

        Section 2.8    Use of Proceeds.    The proceeds of Advances under the
Line of Credit shall be used for working capital purposes of Borrower and its
Subsidiaries.

        Section 2.9    Method of Advance.

 
        2.9.1.         Line of Credit.    Except as to autoline Advances (if
applicable), Borrower shall give Bank telephonic, telex or telegraphic notice of
its intention to borrow under the Line of Credit by not later than 10:00 o’clock
a.m. (Indianapolis time) on the proposed borrowing date which shall be a Banking
Day, subject to Section 2.2.4 hereof with respect to Eurodollar Rate Advances.
Each request once received by Bank shall be irrevocable, subject to Section 2.13
hereof. Borrower agrees that Bank may rely on any such telephonic, telex, or
telegraphic notices made by any Person whom Bank in good faith believes to be
authorized. If Bank requests, each requested Advance based on telephonic notice
shall be confirmed in writing by Borrower. In the event any notice by such means
shall conflict with the written confirmation, such notice shall govern if Bank
has acted in good faith in reliance thereon. Each request shall in and of itself
constitute a representation and warranty on behalf of Borrower that no Default
or Unmatured Default has occurred and is continuing or would result from the
making of the requested Advance and that the requested Advance shall not cause
the principal balance of the Line of Credit to exceed the maximum amount
available under the Line of Credit from time to time. Other than autoline
Advances and subject to Section 2.2.4 hereof with respect to Eurodollar Rate
Advances, the principal amount of Advances under the Line of Credit made on any
borrowing date shall be in minimum amounts of Fifty Thousand Dollars ($50,000)
and in integral multiples of One Thousand Dollars ($1,000) in excess thereof.





--------------------------------------------------------------------------------

 
        2.9.2.         General.    All Advances by Bank under the Facilities and
payments by Borrower on the Facilities shall be recorded by Bank on its books
and records, and the principal amount outstanding from time to time, plus
interest payable thereon, shall be determined from the books and records of
Bank. The books and records of Bank shall be presumed prima facie correct as to
such matters.


        Section 2.10    Taxes.

 
        2.10.1.        General.    All payments by Borrower under this Agreement
or the Credit Note shall be made free and clear of, and without deduction or
withholding for, any present or future income, stamp or other taxes, levies,
duties, imposts, charges or fees or any related penalties, interest or other
liabilities (“Taxes”). If any Taxes are required to be deducted or withheld from
any amount payable to Bank under this Agreement or the Credit Note, Borrower
shall pay additional amounts so that the amount received by Bank after the
deduction of such Taxes (including Taxes on such additional amounts) equals the
amount that the Bank would have received if no Taxes had been deducted. Borrower
shall pay to the appropriate taxing authority all Taxes required to be deducted
or withheld. Within thirty (30) days after paying any such Taxes, Borrower shall
deliver to Bank the original or a certified copy of the receipt for such
payment. Borrower shall not be required to pay additional amounts to Bank on
account of any Taxes, including, but not limited to, income taxes, imposed
solely by reason of a present or past connection between Bank and the
jurisdiction imposing such Taxes (except a connection arising solely from the
execution, delivery, performance, enforcement of or the receipt of payments
under this Agreement or the Credit Note).


 
        2.10.2.        Tax Indemnity.    Borrower shall indemnify Bank against
any Taxes imposed on (and any related expenses reasonably incurred by) Bank on
account of the execution, delivery, performance or enforcement of or the receipt
of payments under this Agreement or the Credit Note other than Taxes imposed
solely by reason of the cause specified in the last sentence of Section 2.10.1
hereof. Borrower also shall pay and indemnify Bank against any stamp or other
documentary, excise or property taxes or similar levies, imposts, or charges (or
any related liability) arising from the execution, delivery, registration,
performance or enforcement of this Agreement or the Credit Note.


        Section 2.11    Yield Protection.    If, on or after the date of this
Agreement, the adoption of any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law), or any change in the interpretation or administration thereof by
any governmental or quasi-governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Bank with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency:




--------------------------------------------------------------------------------

 
        (a)         subjects Bank to any Taxes, or changes the basis of taxation
of payments (other than with respect to Taxes imposed only by reason of the
cause specified in the last sentence of Section 2.10.1 hereof) to Bank in
respect of its Eurodollar Rate Advances, or


 
        (b)         imposes or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, Bank
(other than reserves and assessments taken into account in determining the
interest rate applicable to Eurodollar Rate Advances), or


 
        (c)         imposes any other condition the result of which is to
increase the cost to Bank of making, funding or maintaining its Eurodollar Rate
Advances or reduces any amount receivable by Bank in connection with its
Eurodollar Rate Advances, or requires Bank to make any payment calculated by
reference to the amount of Eurodollar Rate Advances held or interest received by
it, by an amount deemed material by Bank,


and the result of any of the foregoing is to increase the cost to Bank of making
or maintaining its Eurodollar Rate Advances or Commitment or to reduce the
return received by Bank in connection with such Eurodollar Rate Advances or
Bank’s commitment, then, within fifteen (15) days of demand by Bank, Borrower
shall pay Bank such additional amount or amounts as will compensate Bank for
such increased cost or reduction in amount received.

        Section 2.12    Changes in Capital Adequacy Regulations.    If Bank
determines the amount of capital required or expected to be maintained by Bank
or any corporation controlling Bank is increased as a result of a Change, then,
within fifteen (15) days of demand by Bank, Borrower shall pay Bank the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which Bank determines is attributable to this
Agreement, the Facilities or its commitment to make Advances hereunder (after
taking into account Bank’s policies as to capital adequacy). “Change” means (a)
any change after the date of this Agreement in the Risk-Based Capital
Guidelines, or (b) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by Bank or any corporation controlling Bank. “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.
The obligations of Borrower under this Section shall survive payment of the
Obligations and termination of this Agreement.




--------------------------------------------------------------------------------

        Section 2.13    Funding Indemnification.    If any payment of a
Eurodollar Rate Advance occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment or
otherwise, or a Eurodollar Rate Advance is not made on the date specified by
Borrower for any reason other than default by Bank, or Borrower attempts to
revoke (expressly, by later inconsistent notices or otherwise) in whole or in
part any notice stated herein to be irrevocable (Bank having in its sole
discretion the option (a) to give effect to such attempted revocation and obtain
indemnity under this Section, or (b) to treat such attempted revocation as
having no force or effect, as if never made), Borrower will indemnify Bank for
any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain such Eurodollar Rate Advance.

        Section 2.14    Availability of Types of Advances.    If Bank determines
that maintenance of its Eurodollar Rate Advances would violate any applicable
law, rule, regulation, or directive, whether or not having the force of law, or
if Bank determines that (a) deposits of a type and maturity appropriate to match
fund Eurodollar Rate Advances are not available or (b) the interest rate
applicable to a Type of Advance does not accurately reflect the cost of making
or maintaining such Advance, then Bank shall suspend the availability of the
affected Type of Advance and require any affected Eurodollar Rate Advances to be
repaid or converted to Prime Rate Advances, subject to the payment of any
funding indemnification amounts required by Section 2.13.

        Section 2.15    Bank Statements; Survival of Indemnity.    To the extent
reasonably possible, Bank shall designate an alternate lending installation with
respect to its Eurodollar Rate Advances to reduce any liability of Borrower to
Bank under Section 2.11 or to avoid the unavailability of Eurodollar Rate
Advances under Section 2.14, so long as such designation is not, in the judgment
of Bank, disadvantageous to Bank. Bank shall deliver a written statement to
Borrower as to the amount due, if any, under Section 2.11, Section 2.12 or
Section 2.13. Such written statement shall set forth in reasonable detail the
calculations upon which Bank determined such amount and shall be final,
conclusive and binding on Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Rate Advance shall be calculated as though Bank funded its Eurodollar
Rate Advance through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate Advance, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of Bank shall be payable
on demand after receipt by Borrower of such written statement. The obligations
of Borrower under Section 2.11, Section 2.12 and Section 2.13 shall survive
payment of the Obligations and termination of this Agreement.

Article 3.    SECURITY AND GUARANTY

        Section 3.1    Security.    The Obligations shall be secured by the
following:

 
        (a)         the Security Agreement constituting a first priority
security interest in all Accounts, Inventory, General Intangibles, Chattel
Paper, Equipment, Goods, Deposit Accounts, Instruments, Investment Property
(provided that only 65% of Borrower’s interest in non-U.S. Subsidiaries shall be
pledged), Documents and all other personal property of Borrower (excluding
Fixtures) now owned or hereafter acquired and all Proceeds thereof;





--------------------------------------------------------------------------------

 
        (b)         the Policy Assignment constituting collateral assignment to
Bank of an acceptable life insurance policy owned by Borrower insuring the life
of Peter Kissinger in the face amount of not less than One Million Dollars
($1,000,000); and


 
        (c)         such other security interests as may be described in the
Loan Documents.


        Section 3.2    Addition of Guarantors; Addition of Pledged Capital Stock
and other Collateral.     Borrower shall cause each U.S. Subsidiary that is a
Subsidiary as of the date of this Agreement or at any time thereafter, to
deliver to Bank an executed Guaranty and appropriate corporate resolutions,
opinions and other documentation in form and substance reasonably satisfactory
to Bank, such Guaranty and other documentation to be delivered to Bank as
promptly as possible but in any event (a) within two (2) Banking Days after the
date of the consummation of a permitted Acquisition involving such Subsidiary
and (b) otherwise within thirty (30) days of determination that a Subsidiary
needs to be added as a Guarantor. Simultaneously with any Subsidiary becoming a
Guarantor, Borrower shall (or, if the capital stock of such Subsidiary is owned
by another Subsidiary, shall cause such other Subsidiary to) deliver to Bank an
executed supplement to the existing Security Agreement or a new Pledge
Agreement, together with appropriate corporate resolutions, opinions, stock
certificates, UCC filings or amendments and other documentation, in each case in
form and substance reasonably satisfactory to Bank and Bank shall be reasonably
satisfied that it has a first priority perfected pledge of all of the
outstanding capital stock of each U.S. Subsidiary and 65% of the outstanding
capital stock of each non-U.S. Subsidiary, in either case, owned by Borrower and
its Subsidiaries. Simultaneously with any U.S. Subsidiary becoming a Guarantor,
Borrower shall, or shall cause such U.S. Subsidiary to, (i) execute and deliver
a Security Agreement (and deliver the other documents required thereby) and such
other collateral documents as Bank may require in its sole and reasonable
discretion; and (ii) deliver such other documentation as Bank may reasonably
require in connection with the foregoing, including, without limitation,
appropriate UCC financing statements, UCC searches, certified resolutions and
other organizational and authorizing documents of such U.S. Subsidiary,
favorable opinions of counsel to such U.S. Subsidiary (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of Bank’s liens thereunder)
and other items of the types required to be delivered by Borrower pursuant to
Section 6.1 as of the closing date, all in form, content and scope reasonably
satisfactory to Bank.

        Section 3.3    Additional Collateral/Setoff.    Borrower hereby grants
to Bank (and any participant of the Facilities), as additional security for the
Obligations, a continuing lien upon all monies, securities and other property of
Borrower now or hereafter held or received by, or in transit to, Bank from or
for Borrower. Bank (and any such participant of the Facilities) is authorized at
any time and from time to time while there exists a Default, without notice to
Borrower, and shall have the right to setoff, appropriate and apply its own debt
or liability to Borrower, or to any other Person liable for the Obligations, in
whole or partial payment of any Obligation in such order or manner as Bank may
reasonably determine, without any requirements of mutual maturity.




--------------------------------------------------------------------------------

Article 4.    REPRESENTATIONS AND WARRANTIES

        Borrower represents, covenants and warrants to Bank as follows:

        Section 4.1    Due Organization.    Borrower is a corporation duly
organized and validly existing under the laws of the State of Indiana.

        Section 4.2    Due Qualification.    Borrower and each Subsidiary is
qualified, in good standing and authorized to do business as a foreign
corporation or limited liability company in such other states wherein the
failure to so qualify would have a Material Adverse Effect.

        Section 4.3    Corporate Power.    Borrower possesses the requisite
power to enter into the Loan Documents, as applicable, to borrow thereunder, to
execute and deliver the Loan Documents and to perform its respective obligations
thereunder.

        Section 4.4    Corporate Authority.    Borrower has taken the necessary
corporate action to authorize the execution and delivery of the Loan Documents,
as applicable, and the borrowings thereunder and the granting of the security
interests therein, and none of the provisions of the Loan Documents violate,
breach, contravene, conflict with, or cause a default under any provision of the
articles of incorporation, or by-laws of Borrower or any provision of any
existing note, bond, mortgage, debenture, indenture, trust, license, lease,
instrument, decree, order, judgment, or agreement to which Borrower is a party
or by which it or its assets may be bound or affected, which in any case is
reasonably likely to have a Material Adverse Effect.

        Section 4.5    Financial Statements.    The Financial Statements were
prepared in accordance with GAAP consistent with prior years, unless
specifically otherwise noted thereon, and fairly present in all material
respects the financial condition of Borrower as of the date thereof and the
results of its operations for the period then ended, and no material adverse
change in the financial condition of Borrower has occurred since the date of the
Financial Statements.

        Section 4.6    No Material Adverse Change.    The information submitted
by Borrower to Bank discloses all known or anticipated material liabilities,
direct or contingent, of Borrower as of the dates thereof, and, to the best
knowledge of Borrower, since such dates, there has been no material adverse
change in Borrower’s financial condition.

        Section 4.7    Subsidiaries.    Except as disclosed on Schedule 4.7
hereto, Borrower has no Subsidiaries.

        Section 4.8    Binding Obligations.    Each of the Loan Documents, when
issued for value, will constitute a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, except as
the same may be limited by reorganization, bankruptcy, insolvency, moratorium or
other laws affecting generally the enforcement of creditors’ rights.




--------------------------------------------------------------------------------

        Section 4.9    Marketable Title.    Borrower and each Subsidiary has
good and marketable title to all of its real Property and good title to all of
its other Properties shown on the Financial Statements, except such Properties
as have been disposed of since the date of the Financial Statements in the
ordinary course of business. Except for Permitted Encumbrances, (a) the assets
of Borrower and the Subsidiaries are not subject to any Lien and the security
interests in favor of Bank under the Loan Documents will constitute first,
senior and prior perfected security interests in the collateral therein
described, and (b) no financing statement or similar instrument which names
Borrower or its Subsidiaries as debtor or relates to any of its Property, has
been filed in any state or other jurisdiction and remains unreleased, and
Borrower and its Subsidiaries have not signed any financing statement or similar
instrument or security agreement authorizing the secured party thereunder to
file any such financing statement or similar instrument.

        Section 4.10    Indebtedness.    Except as shown on the Financial
Statements, except as set forth on Schedule 4.10 hereto, and except for trade
debt incurred in the ordinary course of business since the date of the Financial
Statements, neither Borrower nor any Subsidiary has any outstanding
Indebtedness.

        Section 4.11    Default.    Neither Borrower nor any Subsidiary has
committed or suffered to exist any default or any circumstance which with
notice, lapse of time, or both, would constitute a default under the terms and
conditions of any trust, debenture, indenture, note, bond, instrument, mortgage,
lease, agreement, order, decree, or judgment to which Borrower or a Subsidiary
is a party or by which it or its assets may be bound or affected, which in any
case is reasonably likely to have a Material Adverse Effect.

        Section 4.12    Tax Returns.    All tax returns or reports of Borrower
and its Subsidiaries required by law have been filed, and all taxes,
assessments, contributions, fees and other governmental charges (other than
those presently payable without penalty or interest and those currently being
contested in good faith and against which adequate reserves have been
established) upon Borrower, its Subsidiaries or their assets, properties or
income, which are payable, have been paid, except for the failure to file or pay
that are not reasonably likely to have a Material Adverse Effect.

        Section 4.13    Litigation.    Except as set forth on any Schedule 4.13
hereto, no litigation or proceeding of any Governmental Authority or other
Person is presently pending or, to Borrower’s knowledge, threatened, nor has any
claim been asserted, against Borrower or its Subsidiaries which, if adversely
determined, is reasonably likely to have a Material Adverse Effect.

        Section 4.14    ERISA.    Borrower and each ERISA Affiliate is in
compliance in all material respects with all applicable provisions of ERISA, and
neither Borrower nor any ERISA Affiliate has incurred any liability to the PBGC.
Neither a “reportable event”, nor a “prohibited transaction”, has occurred
under, nor has there occurred any complete or partial withdrawal from, nor has
there occurred any other event which would constitute grounds for termination of
or the appointment of a trustee to administer any “employee benefit plan”
(including any “multi-employer plan”) maintained for employees of Borrower or
any ERISA Affiliate, all within the meanings ascribed by ERISA.

        Section 4.15    Full Disclosure.    No information, exhibit, memorandum,
or report (excluding estimated future operating results) furnished by Borrower
to Bank in connection with the negotiation of the Facilities contains any
material misstatement of fact, or omits to state any material fact necessary to
make the statements contained therein not materially misleading in light of the
circumstances when made, and all estimated future operating results, if
furnished, were prepared on the basis of assumptions, data, information, tests
or other conditions believed to be valid or accurate or to exist at the time
such estimates were prepared and furnished. To Borrower’s knowledge, there
presently exists no fact or circumstance relative to Borrower or its
Subsidiaries, whether or not disclosed, which is presently anticipated to have a
Material Adverse Effect.




--------------------------------------------------------------------------------

        Section 4.16    Contracts of Surety.    Except for the endorsements of
Borrower or a Subsidiary of negotiable instruments for deposit or collection in
the ordinary course of business and except the Guaranty, neither Borrower nor
any Subsidiary is a party to any contract of guaranty or surety.

        Section 4.17    Licenses.    Borrower and each Subsidiary possesses such
franchises, licenses, permits, patents, copyrights, trademarks, and consents of
appropriate Governmental Authorities to own its property and as are necessary to
carry on its business, except where the failure to obtain any of the foregoing,
singularly or in aggregate, is not reasonably likely to have a Material Adverse
Effect.

        Section 4.18    Compliance with Law.    Borrower and each Subsidiary is
in substantial compliance with all applicable requirements of law and of all
Governmental Authorities noncompliance with which is reasonably likely to have a
Material Adverse Effect.

        Section 4.19    Force Majeure.    Neither the business nor the
properties of Borrower or a Subsidiary are presently affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
that is reasonably likely to have a Material Adverse Effect.

        Section 4.20    Margin Stock.    Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of the Facilities will be used,
either directly or indirectly, for the purpose, whether immediate, incidental or
remote, of purchasing or carrying any margin stock or of extending credit to
others for the purpose of purchasing or carrying any margin stock, and Borrower
shall furnish to Bank, upon its request, a statement in conformity with the
requirements of Federal Reserve Board Form U-1 referred to in Regulation U.
Further, no part of the proceeds of the Facilities will be used for any purpose
that violates, or which is inconsistent with, the provisions of Regulations T, U
or X of the Board of Governors.

        Section 4.21    Approvals.    No authorization, consent, approval or any
form of exemption of any Governmental Authority is required in connection with
the execution and delivery by Borrower of the Loan Documents, the borrowings and
performance by Borrower thereunder or the issuance of the Credit Note.




--------------------------------------------------------------------------------

        Section 4.22    Insolvency.    Borrower and each Subsidiary is not
“insolvent” within the meaning of that term as defined in the Federal Bankruptcy
Code and each is able to pay its debts as they mature.

        Section 4.23    Regulation.    Borrower is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or a
“holding company” or an “affiliate of a holding company” or a “subsidiary of a
holding company” within the meanings of the Public Utility Holding Company Act
of 1935, as amended.

        Section 4.24    Environmental Matters.    In the ordinary course of its
business, Borrower conducts an ongoing review of the effect of Environmental
Laws on the business, operations and Properties of Borrower and its
Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (including any capital or operating expenditures required
for clean-up or closure of Properties presently owned or operated, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by Environmental Laws or as a
condition of any license, permit or contract any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses). On the basis of this
review, Borrower has reasonably concluded that Environmental Laws cannot
reasonably be expected to have a Material Adverse Effect. Borrower has not
received any notice to the effect that its operations are not in compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any Hazardous Materials. Except as disclosed
in writing to Bank as of the date of this Agreement, to the best of its
knowledge (provided that clause (e) below is not subject to any such knowledge
qualification except as specifically provided in clause (e)):

 
        (a)         All facilities and Property (including underlying
groundwater) owned, leased or operated by Borrower and its Subsidiaries have
been, and continue to be, owned, leased or operated by Borrower or such
Subsidiary in compliance with all applicable Environmental Laws, except for
incidences of noncompliance which, singly or in the aggregate, have not, or may
not reasonably be expected to have, a Material Adverse Effect;


 
        (b)         There have been no past unresolved, and there are no pending
or threatened,


 
        (i)         claims, complaints, notices or inquiries, to, or requests
for information received by, Borrower and its Subsidiaries with respect to any
alleged violation of any Environmental Law, that, singly or in the aggregate,
have had, or may reasonably be expected to have, a Material Adverse Effect, or


 
        (ii)         claims, complaints, notices or inquiries to, or requests
for information received by, Borrower and its Subsidiaries regarding potential
liability under any Environmental Law or under any common law theories relating
to operations or the condition of any facilities or Property by Borrower or such
Subsidiary that, singly or in the aggregate, have had, or may reasonably be
expected to have, a Material Adverse Effect.





--------------------------------------------------------------------------------

 
        (c)         There have been no releases of Hazardous Materials, at, on
or under any Property now or previously owned or leased by Borrower or its
Subsidiaries that, singly or in the aggregate, have had, or may reasonably be
expected to have, a Material Adverse Effect;


 
        (d)         Borrower and each Subsidiary has been issued and is in
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters and necessary for its business,
the noncompliance with which, singly or in the aggregate, has not had, or is not
reasonably expected to have, a Material Adverse Effect;


 
        (e)         No Property now or previously owned, leased or operated by
Borrower or its Subsidiaries is listed or, to the best knowledge of Borrower,
proposed for listing on the National Priorities List pursuant to CERCLA (or any
similar Environmental Law) or on the CERCLIS or on any other federal or state
list of sites requiring investigation or clean-up, to the extent that any such
listing, singly or in the aggregate, has had, or may reasonably be expected to
have, a Material Adverse Effect;


 
        (f)         There are no underground storage tanks, active or abandoned,
including petroleum storage tanks, on or under any Property now or previously
owned, leased or operated by a Borrower or its Subsidiaries that, singly or in
the aggregate, have had, or may reasonably be expected to have had, a Material
Adverse Effect;


 
        (g)         Neither Borrower nor any Subsidiary has directly transported
or directly arranged for the transportation of any Hazardous Material to any
location (i) which is listed or proposed for listing on the National Priorities
List pursuant to CERCLA (or any similar Environmental Law) or on the CERCLIS or
on any federal or state list, to the extent that any such listing, singly or in
the aggregate, has had, or may reasonably be expected to have, a Material
Adverse Effect, or (ii) which is the subject of federal, state or local
enforcement actions or other investigations which may lead to claims against
Borrower or such Subsidiary for any remedial work, damage to natural resources
or personal injury, including claims under any Environmental Law, to the extent
that such claims, singly or in the aggregate, has had, or may reasonably be
expected to have, a Material Adverse Effect;


 
        (h)         There are no polychlorinated biphenyl, radioactive materials
or friable asbestos present at any Property now or previously owned or leased by
Borrower or its Subsidiaries that, singly or in the aggregate, have had, or may
reasonably be expected to have, a Material Adverse Effect; and





--------------------------------------------------------------------------------

 
        (i)        No condition exists at, on or under any Property now or
previously owned or leased by Borrower or its Subsidiaries which, with the
passage of time, or the giving of notice or both, would give rise to material
liability under any Environmental Law that, singly or in the aggregate may
reasonably be expected to have a Material Adverse Effect.


        Section 4.25    Conditions Precedent.    Each item furnished to Bank
pursuant to Section 6.1 hereof is a true and correct copy thereof, has not been
modified or amended and is in full force and effect on the date hereof.

        Section 4.26    General.    All statements contained in any certificate
or financial statement delivered by or on behalf of Borrower to Bank under any
Loan Document shall constitute representations and warranties made by Borrower
hereunder.

Article 5.    COVENANTS

        Section 5.1    Negative Covenants.     Until the Obligations shall have
been fully and finally paid and performed, and so long as any commitment of Bank
is outstanding, without the prior written consent of Bank, Borrower shall not
and shall not permit any Subsidiary to:

 
        5.1.1.         Dispose of Collateral.    Sell, transfer, lease or
otherwise dispose of any collateral granted or pledged to Bank, or discount,
with or without recourse, any Accounts, except (a) for sales from Inventory in
the ordinary course of business, (b) as otherwise provided in the Security
Agreement and (c) the write-off of uncollectible Accounts in the ordinary course
of business.


 
        5.1.2.         Further Encumber.    Except for Permitted Encumbrances,
create or suffer to exist any Lien upon any of its Properties, whether now owned
or hereafter acquired.


 
        5.1.3.         Conduct of Business; Subsidiaries; Acquisitions.


 
        (a)         Neither Borrower nor any of its Subsidiaries shall engage in
any business other than the businesses engaged in by Borrower on the date
hereof, those business engaged in by the entities acquired in Acquisitions
approved in writing by Bank, and any business or activities which are
substantially similar, related or incidental thereto.


 
        (b)         Borrower shall not create, acquire or capitalize any
Subsidiary (a “New Subsidiary”) after the date hereof pursuant to any
transaction unless such transaction is permitted by or not otherwise prohibited
by this Agreement and upon the creation or acquisition of each New Subsidiary,
Borrower shall cause each New Subsidiary to promptly deliver to Bank the
documents, instruments and agreements required pursuant to Section 3.3 hereof.
After the formation or acquisition of any New Subsidiary permitted hereunder, if
requested by Bank, Borrower shall provide a supplement to Schedule 4.7 to this
Agreement.


 
        (c)         Borrower shall not and shall not permit any of its
Subsidiaries to make any Acquisitions.


 
        5.1.4.         Purchase Stock.    Purchase, redeem, retire or otherwise
acquire any outstanding shares of its capital stock.





--------------------------------------------------------------------------------

 
        5.1.5.         Sell and Leaseback.    Other than a leaseback of its
Baltimore, Maryland facility, enter into any Sale and Leaseback Transaction.


 
        5.1.6.         Borrowings/Subordinated Debt Payments.    Create, incur,
assume or suffer to exist any Indebtedness, except (a) trade accounts and normal
business accruals payable in the ordinary course of business, (b) Indebtedness
to Bank, (c) Subordinated Debt, (d) Indebtedness owed to Union Planters Bank,
National Association in the maximum principal amount of Ten Million Dollars
($10,000,000), and (e) as set forth on Schedule 5.1.6 hereto. Borrower and its
Subsidiaries shall not make any payment in respect of any of the Subordinated
Debt, except (i) as permitted in the applicable Subordination Agreement, or (ii)
pursuant to the terms of the documents evidencing Subordinated Debt that Bank
has specifically approved in writing to constitute Subordinated Debt,
notwithstanding the absence of a Subordination Agreement.


 
        5.1.7.         Investments.    Make any Investment, except (a) advances
to trade debtors in the ordinary course of business, (b) Qualified Investments,
(c) existing Investments described on Schedule 5.1.7 hereto, (d) Investments to
and in (i) a U.S. Subsidiary that is a Guarantor, or (ii) foreign Subsidiaries
in an amount at any time not exceeding One Million Five Hundred Thousand Dollars
($1,500,000) in the aggregate in addition to the existing investments in foreign
Subsidiaries shown on Schedule 5.1.7, provided that in any case under clause (d)
above there exists no Default or Unmatured Default at the time of, or after
giving effect to, such Investment and provided the Subsidiary is not “insolvent”
at the time of such Investment nor rendered “insolvent” (as such terms are used
in the Federal Bankruptcy Code) by such Investment, and loans and advances to
Borrower by a Guarantor.


 
        5.1.8.         Guarantees.    Assume, guarantee or otherwise become
liable as a guarantor or surety for the obligations of any Person, except (a)
the endorsements by Borrower of negotiable instruments for deposit or collection
in the ordinary course of business, and (b) those in favor of Bank.


 
        5.1.9.         Change Name or Place of Business.    Change its name or
principal place of business, except on not less than thirty (30) days prior
written notice to Bank.


 
        5.1.10.         Special Corporate Transactions.    Engage in any
transaction with any Person other than in the ordinary course of business.


 
        5.1.11.         Accounting Policies.    Change its fiscal year or any of
its significant accounting policies, except to the extent necessary to comply
with GAAP.


 
        5.1.12.         Change of Business.    Make any material change in the
nature of its business as carried on as of the date of this Agreement.


 
        5.1.13.         Benefit Plans.    Permit any condition to exist in
connection with any employee benefit plan which might constitute grounds for the
PBGC to institute proceedings to have the employee benefit plan terminated or a
trustee appointed to administer the employee benefit plan; or engage in, or
permit to exist or occur any other condition, event or transaction with respect
to any employee benefit plan which could result in Borrower incurring any
material liability, fine or penalty.





--------------------------------------------------------------------------------

 
        5.1.14.        Adversity.    Permit any event to occur or condition to
exist which has a Material Adverse Effect.


 
        5.1.15.        Dividends/Distributions.    Declare or pay any dividend
or make any distribution on account of stock, in cash or other property.


 
        5.1.16.        Restrictive Agreements.    Enter into any agreement
(excluding any restrictions existing under the Loan Documents) prohibiting (a)
the creation or assumption of any lien upon any of its Property, (b) the ability
of Borrower to amend or otherwise modify this Agreement or any other Loan
Document, or (c) the ability of any Subsidiary to make any payment, directly or
indirectly, to Borrower by way of advances, repayments of loans or advances or
otherwise.


 
        5.1.17.        Transactions with Shareholders and Affiliates.    Neither
Borrower nor any of its Subsidiaries shall directly or indirectly enter into or
permit to exist any transaction (including, without limitation, the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any holder or holders of any of the capital stock of Borrower, or with any
Affiliate of Borrower which is not its Subsidiary, on terms that are less
favorable to Borrower or any of its Subsidiaries, as applicable, than those that
might be obtained in an arm’s length transaction at the time from Persons who
are not such a holder or Affiliate.


        Section 5.2    Affirmative Covenants.    Until the Obligations shall
have been fully and finally paid and performed, and so long as any commitment of
Bank is outstanding, unless expressly waived in writing by Bank, Borrower shall:

 
        5.2.1.         Financial Reporting.    Furnish or caused to be furnished
to Bank:


 
        (a)        as soon as practicable, but in any event within one hundred
twenty (120) days after the end of each fiscal year, consolidated and
consolidating financial statements of Borrower, including a balance sheet,
statement of income and retained earnings and a statement of cash flows, with
accompanying notes to financial statements, all prepared in accordance with GAAP
on a consolidated basis consistent with prior years unless specifically noted
thereon, accompanied by the unqualified opinion of KPMG or other independent
certified public accountants acceptable to Bank and shall state that such
financial statements fairly present in all material respects the consolidated
financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flows for the periods
indicated in conformity with GAAP and that the examination by such accountants
in connection with such consolidated and consolidating financial statements has
been made in accordance with generally accepted auditing standards, and further
accompanied by the certificate of the chief financial officer of Borrower that
there exists no Default or Unmatured Default under the Loan Documents, or if any
Default or Unmatured Default exists, stating the nature and status thereof;





--------------------------------------------------------------------------------

 
        (b)         as soon as possible, but in any event within forty-five (45)
days after the end of each fiscal quarter, similar consolidated financial
statements of Borrower as of the end of such quarter and the results of its
operations for the portion of the fiscal year then elapsed, prepared and signed
by the chief financial officer of Borrower, all prepared in accordance with GAAP
on a consolidated basis consistent with prior periods, unless specifically
otherwise noted thereon, except for the omission of full footnotes which may be
required under GAAP and subject to normal year end adjustments, and accompanied
by the certificate of the chief financial officer of Borrower that there exists
no Default or Unmatured Default under the Loan Documents or if any Default or
Unmatured Default exists, stating the nature and status thereof;


 
        (c)         as soon as possible, but in any event within five (5) days
after Borrower becomes aware thereof, a written statement signed by the chief
executive or chief financial officer of Borrower as to the occurrence of any
Default or Unmatured Default stating the specific nature thereof, Borrower’s
intended action to cure the same and the time period in which such cure is to
occur;


 
        (d)         as soon as possible, but in any event within thirty (30)
days after the commencement thereof, a written statement describing any
litigation instituted by or against Borrower, its Subsidiaries or any Affiliate
which, if adversely determined, may have a Material Adverse Effect;


 
        (e)         within thirty (30) days after the end of each calendar
month, a Borrowing Base Certificate, in the form prescribed by Bank, executed by
the chief financial officer of Borrower, evidencing the Borrowing Base as of the
close of the immediately preceding calendar month, showing the calculation
thereof, the outstanding principal amount of the Facilities (including, without
limitation, Letters of Credit) and such other information as Bank may reasonably
request;


 
        (f)         within thirty (30) days after the end of each calendar
month, a certificate setting forth, as of the end of such immediately preceding
month, an accounts receivable aging statement, an accounts payable aging
statement and an Inventory report of Borrower;


 
        (g)         within forty-five (45) days after the end of each fiscal
quarter, a Compliance Certificate, in form and substance acceptable to Bank,
showing Borrower’s compliance with the financial covenants set forth in Section
5.3 hereof;





--------------------------------------------------------------------------------

 
        (h)         as soon as possible, but in any event within ten (10) days
after Borrower becomes aware thereof, a written statement describing any
reportable event or prohibited transaction which has occurred with respect to
any employee benefit plan and the action which Borrower proposes to take with
respect thereto;


 
        (i)         as soon as practicable, but in any event within ten (10)
days after the filing with the Securities and Exchange Commission, or any
successor thereto, or any states’ securities regulatory authority, copies of all
registration statements and all periodic and special reports required or
permitted to be filed under federal or state securities laws and regulations;


 
        (j)         as soon as practicable, but any event within ten (10) days
after receipt by Borrower, a copy of any notice, complaint, Lien, inquiry or
claim (i) to the effect that Borrower is or may be liable to any Person as a
result of the release by Borrower, or any other Person of any Hazardous
Substance into the environment, or (ii) alleging any violation of any
Environmental Law by Borrower, which, in either case, could reasonably be
expected to have a Material Adverse Effect; and


 
        (k)         such other information as Bank may from time to time
reasonably request.


 
        5.2.2.         Good Standing.    Maintain, and cause each Subsidiary to
maintain, its corporate existence and right to do business in its state of
organization and in such other states wherein non-qualification is reasonably
likely to have a Material Adverse Effect.


 
        5.2.3.         Taxes, Etc.    Pay and discharge, and cause each
Subsidiary to pay and discharge, all taxes, assessments, judgments, orders, and
governmental charges or levies imposed upon it or on its income or profits or
upon its property prior to the date on which penalties attach thereto and all
lawful claims which, if unpaid, may become a Lien or charge upon its Property,
provided that Borrower and its Subsidiaries shall not be required to pay any
tax, assessment, charge, judgment, order, levy or claim, if such payment is
being contested diligently, in good faith, and by appropriate proceedings which
will prevent foreclosure or levy upon its Property and adequate reserves against
such liability have been established.


 
        5.2.4.         Maintain Properties.    Maintain, and cause each
Subsidiary to maintain, all Properties and assets used by, or useful to, it in
the ordinary course of its business in good working order and condition,
ordinary wear and tear excepted, and suitable for the purpose for which it is
intended, and from time to time, make any necessary repairs and replacements.





--------------------------------------------------------------------------------

 
        5.2.5.         Insurance.    Maintain, and cause each Subsidiary to
maintain, in full force and effect public liability insurance, business
interruption insurance, worker’s compensation insurance and casualty insurance
policies with coverages and with such companies as are reasonably acceptable to
Bank. Each such policy providing liability coverage shall be endorsed to reflect
Bank as an additional insured, and each such policy covering Properties pledged
as collateral to Bank shall have a lender’s loss payable clause in favor of
Bank, and a copy of each policy, accompanied by a certificate of coverage issued
by the insurance carrier, shall be delivered to Bank. Such policy shall
stipulate that the insurance cannot be cancelled or materially modified without
thirty (30) days’ prior written notice to Bank and shall insure Bank
notwithstanding the act or neglect of Borrower or its Subsidiaries.


 
        5.2.6.         Books and Records.    Keep proper books of account in
which full, true and correct entries will be made of all dealings and
transactions of and in relation to the business and affairs of Borrower and its
Subsidiaries, and, at all reasonable times, and as often as Bank may request,
permit authorized representatives of Bank to (a) have access to the premises and
Properties of Borrower and its Subsidiaries and to the records relating to the
operations of Borrower and its Subsidiaries; (b) make copies of or excerpts from
such records; (c) discuss the affairs, finances and accounts of Borrower with
and be advised as to the same by the chief executive and financial officers of
Borrower; and (d) audit and inspect such books, records, accounts, memoranda and
correspondence at all reasonable times, to make such abstracts and copies
thereof as Bank may deem necessary, and to furnish copies of all such
information to any proposed purchaser of or participant in the Facilities.


 
        5.2.7.         Reports.    File, and cause each Subsidiary to file, as
appropriate, on a timely basis, annual reports, operating records and any other
reports or filings required to be made with any Governmental Authority, except
to the extent the failure to so file any of the foregoing, individually or in
the aggregate, is not reasonably likely to have a Material Adverse Effect.


 
        5.2.8.         Licenses.    Maintain, and cause each Subsidiary to
maintain, in full force and effect all operating permits, licenses, franchises,
and rights used by it in the ordinary course of business, except to the extent
the failure to so maintain any of the foregoing, individually or in the
aggregate, is not reasonably likely to have a Material Adverse Effect.


 
        5.2.9.         Notice of Material Adverse Change.    Give prompt notice
in writing to Bank of the occurrence of any development, financial or otherwise,
including pending or threatened litigation which is reasonably likely to have a
Material Adverse Effect.


 
        5.2.10.         Compliance with Law.    Comply, and cause each
Subsidiary to comply, in all material respects, with all laws, ordinances,
rules, regulations and other legal requirements applicable to it, including,
without limitation, all Environmental Laws and ERISA.





--------------------------------------------------------------------------------

 
        5.2.11.         Trade Accounts.    Pay, and cause each Subsidiary to
pay, all trade accounts in accordance with standard industry practices.


 
        5.2.12.         Use of Proceeds.    Use the proceeds of the Facilities
solely for the purposes herein described.


 
        5.2.13.         Loan Payments.    Duly and punctually pay or cause to be
paid principal and interest on the Facilities in lawful money of the United
States at the time and places and in the manner specified herein according to
the stated terms and the true intent and meaning hereof.


 
        5.2.14.         Environmental Matters.    (a) Use, operate and maintain,
and cause each Subsidiary to use, operate and maintain, all of its Properties in
material compliance with all applicable Environmental Laws, keep or acquire all
necessary permits, approvals, certificates, licenses and other authorizations
relating to environmental matters in effect and remain in material compliance
therewith, and handle all Hazardous Substances in material compliance with all
applicable Environmental Laws, (b) within ninety (90) days after filing thereof,
have dismissed with prejudice any actions or proceedings against Borrower or a
Subsidiary relating to compliance with Environmental Laws which, in the
reasonable opinion of Bank, is reasonably likely to have a Material Adverse
Effect, and (c) diligently pursue cure of any material underlying environmental
problem which forms the basis of any claim, complaint, notice, Lien, inquiry,
proceeding or action referred to in Section 5.2.1(j) hereof. If Borrower or a
Subsidiary is notified of any event described in Section 5.2.1(j) hereof,
Borrower shall, upon the request of Bank, establish appropriate reserves against
such potential liabilities and engage a firm or firms of engineers or
environmental consultants appropriately qualified to determine as quickly as
practical the extent of contamination and the potential financial liability of
Borrower or its Subsidiary with respect thereto, and Bank shall be provided with
a copy of any report prepared by such firm or by any Governmental Authority as
to such matters as soon as any such report becomes available to Borrower or such
Subsidiary. The selection of any engineers or environmental consultants engaged
pursuant to the requirements of this Section shall be subject to the approval of
Bank, which approval shall not be unreasonably withheld or delayed.


 
        5.2.15.         Banking Relationship.    Maintain its primary banking
accounts with Bank, including, without limitation, operating, lockbox and
autoline accounts.


 
        5.2.16.         Subordinated Debt.    At all times, cause the
Subordinated Debt to be subordinated to the full, final and irrevocable payment
of the Obligations, in form and substance acceptable to Bank.


        Section 5.3    Financial Covenants.    Until the Obligations shall have
been fully and finally paid and performed and so long as any commitment of Bank
is outstanding, unless expressly waived in writing by Bank, Borrower shall:

 
        5.3.1.         Senior Debt Ratio.    Maintain its Senior Debt Ratio at
not greater than 3.50 to 1.00 as of each fiscal quarter end.





--------------------------------------------------------------------------------

 
        5.3.2.         Fixed Charge Coverage Ratio.    Maintain its Fixed Charge
Coverage Ratio at not less than 1.25 to 1.00 at each fiscal quarter end.


 
        5.3.3.         Tangible Capital Funds.    Maintain its Tangible Net
Worth plus Subordinated Debt at not less than Seventeen Million Five Hundred
Thousand Dollars ($17,500,000) as of June 30, 2004, and increasing as of each
fiscal quarter end thereafter by an amount equal to Twenty-Five Percent (25%) of
Borrower’s net income (without reduction for any net losses) for such fiscal
quarter.


Article 6.    CONDITIONS PRECEDENT

        Section 6.1    Conditions to Initial Advance.    The obligation of the
Bank to make the initial Advance under the Facilities is subject to satisfaction
of each of the following conditions precedent:

 
        6.1.1.         Authorization.    Bank shall have received and approved,
certified copies of Borrower’s and each Guarantor’s articles of incorporation
and by-laws, all as amended, accompanied by a recent certificate of good
standing issued by the appropriate official of its place of organization and
certificates of good standing from those states in which Borrower or a Guarantor
owns property or maintains an office and a certified copy of resolutions adopted
by Borrower’s and each Guarantor’s Board of Directors authorizing the Facilities
and specifying the names and capacities of those persons authorized to execute
and deliver the Loan Documents.


 
        6.1.2.         Insurance.    Borrower shall have furnished to Bank
evidence of the insurance required by this Agreement.


 
        6.1.3.         Loan Documents.    Each of the Loan Documents, in the
form prescribed by Bank, shall have been executed and delivered by Borrower and
the Guarantors, as applicable, to Bank, and the other loan documents and
guaranties required by this Agreement, in the form prescribed by Bank, shall
have been executed and delivered by the appropriate parties thereto.


 
        6.1.4.         Incumbency.    Bank shall have received an Incumbency
Certificate, executed by the Secretary or Assistant Secretary of Borrower and
each Guarantor which shall identify the name and title and bear the signature of
the officers of Borrower and such Guarantor authorized to sign the Loan
Documents, and Bank shall be entitled to rely upon such certificate until
informed of any change in writing by Borrower.


 
        6.1.5.         Legal Matters.    All legal matters incident to the Loan
Documents and the making of Advances shall be reasonably satisfactory to Bank
and its counsel.


 
        6.1.6.         Borrowing Base, Etc.    Satisfactory certificates as to
Borrowing Base, and such other certificates as Bank may reasonably require,
shall have been executed by the appropriate officers of Borrower and delivered
to Bank.


 
        6.1.7.         Opinions of Counsel.    Bank shall have received the
favorable written opinion(s) of counsel to Borrower and the Guarantors, dated of
even date herewith, as to those matters which Bank may reasonably require.





--------------------------------------------------------------------------------

 
        6.1.8.         Landlord Waivers.    Borrower shall have used
commercially reasonable best efforts to procure landlord and warehousemen lien
waivers, in the form prescribed by Bank, pursuant to which its various landlords
and warehousemen shall have waived all liens or other rights of detainer against
its assets constituting collateral for the Obligations.


 
        6.1.9.         UCC Searches/Life Insurance Questionnaire.    Bank shall
have received satisfactory return after search in accordance with the Uniform
Commercial Code in such governmental offices as Bank shall have deemed
appropriate, and Bank shall have received a satisfactory life insurance
questionnaire with respect to the life insurance policy assigned to Bank.


 
        6.1.10.         Fees.    Borrower shall have reimbursed Bank for all
reasonable legal fees and other reasonable out-of-pocket expenses of Bank in
connection with the Facilities.


 
        6.1.11.         Regulation U.    Bank shall have received such
certificates and other documents as it shall have deemed reasonably appropriate
as to compliance with Regulations U, T and X of the Board of Governors of the
Federal Reserve System.


 
        6.1.12.         No Default.    As of the date hereof, and after giving
effect to the initial funding of the Facilities, there shall not exist a Default
or Unmatured Default, and Bank shall have received evidence satisfactory to Bank
that the transactions contemplated by this Agreement do not create a default
under any agreement to which Borrower is a party.


 
        6.1.13.         Consents.    All consents necessary for the secured
financing transaction contemplated by this Agreement pursuant to the Loan
Documents shall have been obtained.


 
        6.1.14.         Additional Documentation.    Bank shall have received
such other documents, instruments, financing statements, waivers, certificates,
reaffirmations, consents and opinions as it may request.


        Section 6.2    Conditions to Subsequent Advances.    Prior to each
subsequent Advance under the Line of Credit or the issuance of a Letter of
Credit:

 
        6.2.1.         No Default.    No Default or Unmatured Default shall have
occurred and be continuing.


 
        6.2.2.         Representations and Warranties.    Each representation
and warranty contained in Article 4 shall be true and correct as of the date of
such Advance, except to the extent any such representation or warranty relates
solely to an earlier date and except for changes reflecting transactions
permitted by this Agreement.


 
        6.2.3.         Legal Matters.    All legal matters incident to the
making of such Advance shall be reasonably satisfactory to Bank and its counsel.


        Section 6.3     General.    Each request for an Advance shall constitute
a representation and warranty by Borrower that the applicable conditions
contained in this Section 6.3 have been satisfied.




--------------------------------------------------------------------------------

Article 7.    DEFAULT.

        The occurrence of any of the following events shall be deemed a Default
hereunder:

 
        (a)         any representation or warranty made by or on behalf of
Borrower, any Subsidiary or any Affiliate to Bank under or in connection with
any Loan Document or any subordination agreement shall be false in any material
respect as of the date on which made;


 
        (b)         Borrower fails to make any payment of principal of or
interest on the Facilities or any fee or other payment Obligation in connection
with the Facilities when due;


 
        (c)         the breach of any of the covenants contained in Section
5.2.2, 5.2.4, 5.2.7, 5.2.8, 5.2.10, 5.2.11 or 5.2.14 which breach remains
uncured for a period of thirty (30) days after written notice to Borrower; or
the breach of any other covenant contained in Article 5 hereof;


 
        (d)         the breach of any other terms or provisions of the Loan
Documents (other than a breach which constitutes a Default under Article 7(a),
(b) or (c) above) not cured within thirty (30) days after written notice from
Bank to Borrower specifying such breach;


 
        (e)         the failure of Borrower or any Subsidiary to pay any other
Indebtedness when due or within any applicable grace or cure period; or the
breach by Borrower or any Subsidiary of any term, provision or condition
contained in any agreement under which any such Indebtedness was created or is
governed, which constitutes a default thereunder, or any other event shall occur
or condition exist, the effect of which is to cause, or to permit the holder or
holders of such Indebtedness to cause such Indebtedness to become due prior to
its stated maturity, or any Indebtedness shall be declared to be due and payable
or required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof;


 
        (f)         Borrower or any Subsidiary shall (i) have an order for
relief entered with respect to it under the Federal Bankruptcy Code, (ii) not
pay, or admit in writing its inability to pay, its debts generally as they
become due, (iii) make an assignment for the benefit of creditors, (iv) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its property, (v) institute any proceeding seeking an order
for relief under the Federal Bankruptcy Code or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, or (vi) suspend operations
as presently conducted or discontinue doing business as an ongoing concern;





--------------------------------------------------------------------------------

 
        (g)         without the application, approval or consent of Borrower or
any Subsidiary, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for Borrower or such Subsidiary or any substantial part of
its Property, or a proceeding described in item (f) above shall be instituted
against Borrower or any Subsidiary and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of sixty (60)
consecutive days;


 
        (h)         any Governmental Authority shall condemn, seize or otherwise
appropriate, or take custody or control of all or any substantial portion of the
Property of Borrower or any Subsidiary;


 
        (i)         Borrower or any Subsidiary shall fail within thirty (30)
days to pay, bond or otherwise discharge any judgment or order for the payment
of money which is not stayed on appeal or otherwise appropriately contested in
good faith, or any attachment, levy or garnishment is issued against any
Property of Borrower or such Subsidiary;


 
        (j)         if there occurs a Change in Control;


 
        (k)         there occurs a “reportable event” or a “prohibited
transaction” under, or any complete or partial withdrawal from, or any other
event which would constitute grounds for termination of or the appointment of a
trustee to administer, any “plan” maintained by Borrower or any ERISA Affiliate
for the benefit of its “employees” (as such terms are defined in ERISA) which
will have a Material Adverse Effect;


 
        (l)         any Loan Document shall for any reason fail to create a
valid and perfected first priority security interest in any collateral purported
to be covered thereby (except as permitted by the terms of any Loan Document),
or any Loan Document shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability
of, or the security interest created under, any Loan Document; or


 
        (m)         any Guaranty or any material provision thereof shall cease
to be in full force or effect, or any guarantor fails to promptly perform under
its Guaranty, or any guarantor terminates or revokes or attempts to terminate or
revoke its Guaranty; or the breach by a guarantor of any other term or provision
of any Loan Document to which it is a party not cured within thirty (30) days
after written notice from Bank.


Article 8.    REMEDY

        Section 8.1    Acceleration.    If any Default described in Article 7
item (f) or (g) occurs, the Facilities and the commitment of Bank to make
Advances under the Facilities shall automatically terminate and the Obligations
shall immediately become due and payable without any election or action on the
part of Bank. If any other Default occurs, Bank may terminate its commitments
hereunder and declare the Obligations to be due and payable, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which Borrower hereby expressly
waives.




--------------------------------------------------------------------------------

        Section 8.2    Deposit to Secure Reimbursement Obligations.    When any
Default or Unmatured Default has occurred and is continuing, Bank may demand
that Borrower immediately pay to Bank an amount equal to the aggregate
outstanding amount of the Letters of Credit and Borrower shall immediately upon
any such demand make such payment. Borrower hereby irrevocably grants to Bank a
security interest in all funds deposited to the credit of or in transit to any
deposit account or fund established pursuant to this Section 8.2, including,
without limitation, any investment of such fund. Borrower hereby acknowledges
and agrees that Bank would not have an adequate remedy at law for failure by
Borrower to honor any demand made under this Section 8.2 and Bank shall have the
right to require Borrower specifically to perform its undertakings in this
Section 8.2 whether or not any draws have been made under the Letters of Credit.
In the event Bank makes a demand pursuant to this Section 8.2, and Borrower
makes the payment demanded, Bank agrees to invest the amount of such payment for
the account of Borrower and at Borrower’s risk and direction in short-term
investments reasonably acceptable to Bank.

        Section 8.3    Subrogation.    Bank shall, to the extent of any payments
made by Bank under the Letters of Credit that are not reimbursed to Bank, be
subrogated to all rights of the beneficiary of the Letters of Credit as to all
obligations of Borrower with respect to which such payment shall have been made
by Bank.

        Section 8.4    Remedy.    Upon the occurrence and during the continuance
of a Default, Bank may immediately proceed to exercise all remedies available to
it under the Loan Documents or otherwise under applicable law. No right or
remedy conferred upon or reserved to Bank under the Loan Documents is intended
to be exclusive of any other available remedy or right, but each and every
remedy shall be cumulative and concurrent and shall be in addition to every
other remedy now or hereafter existing at law or in equity. No single or partial
exercise of any power or right shall preclude any further or other exercise of
any power or right.

        Section 8.5    Preservation of Rights.    No delay or omission of Bank
to exercise any power or right under the Loan Documents shall impair such power
or right or be construed to be a waiver of any Default or an acquiescence
therein, and any single or partial exercise of any power or right shall not
preclude other or further exercise thereof or the exercise of any other power or
right. No Advance hereunder shall constitute a waiver of any of the conditions
of Bank’s obligation to make further Advances, nor, in the event Borrower is
unable to satisfy any such condition, shall a waiver of such condition in any
one instance have the effect of precluding Bank from thereafter declaring such
inability to be a Default hereunder, unless such condition was permanently
expressly waived in writing by Bank. No course of dealing shall be binding upon
Bank.

Article 9.    GENERAL PROVISIONS

        Section 9.1    Benefit of Agreement.    Bank will accept the Credit Note
as evidence of loans made in the ordinary course of its commercial banking
business. The terms and provisions of this Agreement, the Credit Note and the
other Loan Documents shall be binding upon and inure to the benefit of Borrower
and Bank and their respective successors and assigns of their entire interests,
except that Borrower shall not have the right to assign this Agreement.




--------------------------------------------------------------------------------

        Section 9.2    Survival of Representations.    All representations,
warranties and agreements of Borrower contained in the Loan Documents shall
survive delivery of the Credit Note and the making of the Facilities.

        Section 9.3    Governmental Regulation.    Anything contained in this
Agreement to the contrary notwithstanding, Bank shall not be obligated to extend
credit to Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

        Section 9.4    Conflict.    This Agreement and the other Loan Documents
shall be interpreted, wherever possible, in a manner consistent with one
another, but in the event of any irreconcilable inconsistency, this Agreement
shall control.

        Section 9.5    Choice of Law.    The Loan Documents (other than those
containing a contrary express choice of law provision) and the rights and
obligations of the parties thereunder and hereunder shall be governed by, and
construed and interpreted in accordance with the laws of the State of Indiana
(but giving effect to federal laws applicable to national banks),
notwithstanding the fact that Indiana conflict of law rules might otherwise
require the substantive rules of law of another jurisdiction to apply. Borrower
hereby consents to the jurisdiction of any state or federal court located within
Marion County, Indiana. All service of process may be made by messenger,
certified mail, return receipt requested or by registered mail directed to
Borrower at the address indicated aside its signature to this Agreement, and
Borrower otherwise waives personal service of any and all process made upon
Borrower. Borrower waives any objection which Borrower may have to any
proceeding commenced in a federal or state court located within Marion County,
Indiana, based upon improper venue or forum non conveniens. Nothing contained in
this Section shall affect the right of Bank to serve legal process in any other
manner permitted by law or to bring any action or proceeding against Borrower or
its property in the courts of any other jurisdiction.

        Section 9.6    Headings.    Section headings in the Loan Documents are
for convenience of reference only and shall not govern the interpretation of any
of the provisions of the Loan Documents.

        Section 9.7    Entire Agreement.    The Loan Documents embody the entire
agreement and understanding between Borrower and Bank and supersede all prior
agreements and understandings between Borrower and Bank relating to the subject
matter thereof, including the Original Agreement.

        Section 9.8    Expenses.    Borrower shall reimburse Bank and its
participants for any and all reasonable costs, charges and out-of-pocket
expenses (including reasonable attorneys’ fees and time charges of attorneys for
Bank), paid or incurred by Bank and its participants in connection with the
preparation, review, execution, delivery, amendment, modification,
administration, collection and enforcement of the Facilities and/or the Loan
Documents and in connection with the conduct by Bank’s internal auditors of
periodic field and servicing audits of Borrower, provided, so long as no Default
exists, that Borrower shall not be responsible for the payment of more than one
audit per fiscal year and the cost per audit shall not exceed Five Thousand
Dollars ($5,000). Bank may pay or deduct from the loan proceeds any of such
expenses, and any proceeds so applied shall be deemed to be Advances under this
Agreement evidenced by the Credit Note and secured by the Loan Documents, and
shall bear interest at the rate of interest provided in the Credit Note.




--------------------------------------------------------------------------------

        Section 9.9    Indemnification.    Borrower agrees to indemnify Bank,
and its successors and assigns (including any purchaser of a participation in
the Facilities), and their directors, officers and employees, against all
losses, claims, costs, damages, liabilities and expenses, including, without
limitation, all expenses of litigation or preparation therefor (a “Loss”), which
they may pay or incur in connection with or arising out of the direct or
indirect application of the proceeds of the Facilities hereunder. The indemnity
set forth herein shall be in addition to any other Obligations of Borrower to
Bank hereunder or at common law or otherwise, and shall survive any termination
of this Agreement, the expiration of the obligation of Bank to make the
Facilities and the payment of all Obligations.

        Section 9.10    Confidentiality.    Bank agrees to treat all information
received by it in connection with the Loan Documents (except such information
which is generally available or has been made available to the public) as
confidential, provided, however, that nothing in this Section 9.10 shall
prohibit Bank from, or subject Bank to liability for, disclosing any such
information to any Governmental Authority to whose jurisdiction Bank is subject,
and provided further that Bank may provide such information to proposed
purchasers of or participants in the Facilities from time to time.

        Section 9.11    Giving Notice.    Any notice required or permitted to be
given under this Agreement may be, and shall be deemed effective if made in
writing and delivered to the recipient’s address, telex number or facsimile
number addressed to Borrower or Bank at the addresses indicated aside their
signatures to this Agreement by any of the following means: (a) hand delivery,
(b) United States first class mail, postage prepaid, (c) registered or certified
mail, postage prepaid, with return receipt requested, (d) by a reputable rapid
delivery service, (e) by telegraph or telex when delivered to the appropriate
office for transmission, charges prepaid, with request for assurance of receipt
in a manner typical with respect to communication of that type or (f) by
facsimile transmission if the transmitting party receives confirmation of
successful transmission. Notice made in accordance with this Section shall be
deemed given upon receipt if delivered by hand or wire transmission, three (3)
Banking Days after mailing if mailed by first class, registered or certified
mail, or one (1) Banking Day after deposit with an overnight courier service if
delivered by overnight courier. Borrower and Bank may each change the address
for service of notice upon it by a notice in writing to the other parties
hereto.

        Section 9.12    Counterparts.    This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Agreement by signing
any such counterpart. This Agreement shall be effective when it has been
executed by Borrower and Bank.




--------------------------------------------------------------------------------

        Section 9.13    Incorporation by Reference.    All Exhibits hereto are
incorporated herein by this reference. Each of the other Loan Documents shall be
made subject to all of the terms, covenants, conditions, obligations,
stipulations and agreements contained in this Agreement to the same extent and
effect as if fully set forth therein, and this Agreement is made subject to all
of the terms, covenants, conditions, obligations, stipulations and agreements
contained in the other Loan Documents to the same extent and effect as if fully
set forth therein. The provisions of this Agreement, including, without
limitation, provisions relating to maintenance of insurance, are in addition to,
and not a limitation upon, the requirements of any other Loan Document or any
subordination agreement.

        Section 9.14    Time of Essence.    Time is of the essence under the
Loan Documents.

        Section 9.15    No Joint Venture.    Notwithstanding anything to the
contrary herein contained or implied, Bank, by this Agreement, or by any action
pursuant hereto, shall not be deemed to be a partner of, or a joint venturer
with, Borrower, and Borrower hereby indemnifies and agrees to defend and hold
Bank harmless, including the payment of reasonable attorneys’ fees, from any
Loss resulting from any judicial construction of the parties’ relationship as
such.

        Section 9.16    Relationship of Parties; Release of Consequential
Damages.    The relationship between Borrower and Bank shall be solely that of
borrower and lender. Bank shall not have any fiduciary responsibilities to
Borrower. Bank undertakes no responsibility to Borrower to review or inform
Borrower of any matter in connection with any phase of Borrower’s business or
operations. Bank shall not have any liability with respect to, and Borrower
hereby waives, releases and agrees not to sue for, any special or consequential
damages suffered by it in connection with, arising out of, or in any way related
to the Loan Documents or the transactions contemplated thereby.

        Section 9.17    Severability.    In the event any provision of this
Agreement or any of the Loan Documents shall be held invalid or unenforceable by
any court of competent jurisdiction, such holding shall not affect the validity,
enforceability or legality of the remaining provisions hereof or thereof, all of
which shall continue unaffected and unimpaired thereby.

        Section 9.18    Gender.    As used herein, the masculine gender shall be
deemed to include the feminine and the neuter and the singular number shall also
include the plural.

        Section 9.19    Waiver and Amendment.    Borrower and Bank may enter
into agreements supplemental hereto for the purpose of adding or modifying
provisions of this Agreement or changing the respective rights, powers,
privileges, duties, liabilities, covenants or obligations of Bank or Borrower or
waiving any Default hereunder, provided, however, that no such agreements
supplemental shall be binding unless in writing and duly signed by the parties
hereto, and then only to the extent specifically set forth therein.

        Section 9.20    Bank Not in Control.    None of the covenants or other
provisions contained in the Loan Documents shall, or shall be deemed to, give
Bank the right or power to exercise control over the affairs and/or management
of Borrower, the power of Bank being limited to the right to exercise the
remedies provided in the Loan Documents, provided, however, that if Bank becomes
the owner of any stock or other equity interest in any Person, whether through
foreclosure or otherwise, Bank shall be entitled (subject to requirements of
law) to exercise such legal rights as it may have by virtue of being the owner
of such stock or other equity interest in such Person.




--------------------------------------------------------------------------------

        Section 9.21    Waiver Of Jury Trial.    BANK AND BORROWER, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY,
VOLUNTARILY, INTENTIONALLY, UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY RIGHT
EITHER OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF EITHER OF THEM. NEITHER BANK
NOR BORROWER SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY ACTION
IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY
TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO
HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY EITHER BANK OR BORROWER
EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY BOTH OF THEM.

        IN WITNESS WHEREOF, Borrower and Bank have caused this Agreement to be
executed by their respective officers duly authorized as of the date first above
written.

[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------

SIGNATURE PAGE OF
BIOANALYTICAL SYSTEMS, INC.
TO AMENDED AND RESTATED CREDIT AGREEMENT






  "BORROWER"

BIOANALYTICAL SYSTEMS, INC.



By:  /s/ Michael R. Cox

--------------------------------------------------------------------------------


Its:  VP — Finance

--------------------------------------------------------------------------------

 


Address:

2701 Kent Avenue
West Lafayette, IN 47906
Attention:  President
Facsimile:  (765) 497-1102




--------------------------------------------------------------------------------

SIGNATURE PAGE OF
NATIONAL CITY BANK OF INDIANA
TOAMENDED AND RESTATED CREDIT AGREEMENT






  "BANK"

NATIONAL CITY BANK OF INDIANA, AS SUCCESSOR
TO THE PROVIDENT BANK



By:  Michael C. Callas

--------------------------------------------------------------------------------


Its:  Vice President

--------------------------------------------------------------------------------

 


Address:
One National City Center, #200E
Indianapolis, Indiana 46255
Attention:  Michael C. Callas
Facsimile:  317-267-6249




--------------------------------------------------------------------------------

SCHEDULE 1


PERMITTED ENCUMBRANCES


None

SCHEDULE 4.7


SUBSIDIARIES




BAS Evansville, Inc., an Indiana corporation and wholly-owned subsidiary of the
Borrower.

BASi Maryland, Inc., a Maryland corporation and wholly-owned subsidiary of the
Borrower.

Bioanalytical Systems, Ltd., a private limited company organized under the laws
of England and wholly-owned subsidiary of the Borrower.

BAS Instruments, Ltd., a private limited company organized under the laws of
England and wholly-owned subsidiary of the Borrower.

BAS Analytics, Ltd., a private limited company organized under the laws of
England and wholly-owned subsidiary of the Borrower.

BASi Northwest Laboratory, Inc., a California corporation and wholly-owned
subsidiary of the Borrower, is also qualified to do business in Oregon and New
Jersey.

SCHEDULE 4.10 AND 5.1.6


OTHER INDEBTEDNESS




Master Lease Agreement by and between the Borrower and Banc One Leasing
Corporation dated on or about July 3, 2002 with a maximum funding amount at
$1,500,000 and cut-off date as April 1, 2003.

SCHEDULE 4.13


MATERIAL PENDING OR THREATENED LITIGATION




None

SCHEDULE 5.1.7


EXISTING INVESTMENTS




None